Exhibit 2 TO THE HON. JUDGE OF THE 7 TH BUSINESS LAW COURT OF THE JUDICIAL DISTRICT OF THE CAPITAL OF THE STATE OF RIO DE JANEIRO Case no. 0203711-65.2016.8.19.0001 Court-Supervised Reorganization of Oi S.A and other The ADMINISTRATORS (PricewaterhouseCoopers Assessoria Empresarial Ltda. and Escritório de Advocacia Arnoldo Wald), appointed in the Court-Supervised Reorganization of Oi S.A. and other, respectfully appear before Your Honor to request Your Honor to include the into the records, the attached First Monthly Activity Report. Rio de Janeiro, September 15, 2016. Administrators PricewaterhouseCoopers Assessoria Empresarial Ltda. and Escritório de Advocacia Arnoldo Wald 1 Table of contents Executive report Annexes State of Rio de Janeiro - Judiciary Court of Justice – Judicial District of the Capital Office of the 7 th Business Law Court Av. Erasmo Braga, 115 Lna Central 706 – CEP: 20020-903 - Centro - Rio de Janeiro - RJ September 15, 2016 To the Hon. Judge Fernando Cesar Ferreira Vianna, In compliance with the decision on pages 91.223-91.224, PricewaterhouseCoopers Assessoria Empresarial Ltda. (“PwC”) and Escritório de Advocacia Arnoldo Wald (“Wald”) (hereinafter referred to as “Administrators”), the administrators appointed in the Court-Supervised Reorganization of Oi S.A. – Em Recuperação Judicial (“Oi S.A.”), Telemar Norte Leste S.A. - Em Recuperação Judicial (‘Telemar Norte Leste”), Oi Móvel S.A. - Em Recuperação Judicial (”Oi Móvel”), Copart 4 Participações S.A. - Em Recuperação Judicial (“Copart 4”), Copart 5 Participações S.A., - Em Recuperação Judicial (“Copart 5”), Portugal Telecom International Finance B.V. - undergoing Court-Supervised Reorganization (“PTIF”) and Oi Brasil Holdings Coöperatief U.A. - undergoing Court-Supervised Reorganization (“Oi Coop”), respectfully appear before Your Honor to present their Monthly Activity Report (“RMA”) referring to July 2016. This report includes certain accounting and financial information, mainly referring to June and July 2016, of the companies Oi S.A., Telemar Norte Leste., Oi Móvel, COPART 4, COPART 5, PTIF, and Oi Coop (hereinafter collectively referred to as the “Parties Under Reorganization”). The process of Court-Supervised Reorganization will be referred to hereafter as “RJ”. This report should be read together with our Preliminary Activity Report (“PAR”), dated August 26, 2016. The information presented herein is mainly based on data and evidence presented by the Parties Under Reorganization. The separate financial statements of all the Parties Under Reorganization, and the consolidated financial statements (DFs) of the Oi Group (which include, but are not limited to the Parties Under Reorganization) are audited annually by independent auditors. Limited review procedures are applied by the auditors in order to file with the Brazilian Securities Commission (CVM) the Quarterly Financial Information ("ITRs") of the Oi Group. With respect to the separate financial information of each Parties Under Reorganization, prepared for monthly periods other than those covered by the ITRs delivered to CVM, such information is not submitted to an independent audit review, either by the auditors contracted by the Oi Group or by the Administrators. José Braga Partner T: +55 (11) 3674 3405 jose.braga@pwc.com Arnoldo Wald Filho Partner awf@wald.com.br Alberto Camiña Moreira Partner albertoc@wald.com.br Tel: +55 (11) 3074-6000 Court-Supervised Reorganization - Oi September 15, 2016 PwC | Wald 2 Table of contents Executive report Annexes José Braga Partner T: +55 (11) 3674 3405 jose.braga@pwc.com Arnoldo Wald Filho Partner awf@wald.com.br Alberto Camiña Moreira Partner albertoc@wald.com.br Tel: +55 (11) 3074-6000 Our work as Administrators aims at providing this Court with knowledge on the relevant transactions carried out by the Parties Under Reorganization, through our process of analysis and discussions with the Management of those companies. The Management of the Parties Under Reorganization is responsible for their financial information, and the independent auditor contracted by them is qualified to express an opinion annually on this financial information. The work conducted by the Administrators consisted of obtaining and reviewing the accounting and financial information prepared by the Management of the Parties Under Reorganization, analyzing major changes observed in that information every corresponding month, discussing with the Management of the Parties Under Reorganization the causes of such changes, reviewing the updating of the creditors list and of the ongoing analysis of the list, and providing updated information on the Administrators’ work until the issuance of this RMA. Therefore, the purpose of this report is to inform Your Honor on the most up-to-date financial status of the Parties Under Reorganization, based on information of that nature that was made available to us, and on the progress of the Court-Supervised Reorganization process. The Monthly Reports may also contain, in addition to the necessary updating, other material information supporting the process in progress. The Administrators inform that the data in this Report was provided by the Parties Under Reorganization until September 12, 2016. We appreciate the opportunity to advise Your Honor in this process. If Your Honor requires further clarification regarding the information included in this report or other additional information, we will be pleased to extend our work as Your Honor may consider necessary. Yours truly, PricewaterhouseCoopers Assessoria Empresarial Ltda. Escritório de Advocacia Arnoldo Wald Administrators Court-Supervised Reorganization - Oi September 15, 2016 PwC | Wald 3 Table of contents Executive Report Attachments Table of contents Introduction letter 2 Executive Summary 5 Introductory Information 10 Executive Report 13 1 Basis of preparation 14 2 Operating Parties Under Reorganization 20 2.1 Oi S.A. 21 2.2 Telemar Norte Leste S.A. 31 2.3 Oi Móvel S.A. 37 3 Non-operating Parties Under Reorganization 44 3.1 Portugal Telecom Internacional Finance B.V. 45 3.2 Oi Brasil Holdings Coöperatief U.A. 48 3.3 COPART 4 Participações S.A. 51 3.4 COPART 5 Participações S.A. 54 4 Resolution of pending matters in the Preliminary Activity Report 56 5 List of Creditors 59 6 Summary of Administrators’ Activities 61 Attachments 67 1 Qualifications and emphasis of matter paragraphs in the DFs and ITRs 68 2 Corporate Organization Chart of the Parties Under Reorganization 69 3 Auxiliary, Corporate Organization Charts of the Parties Under Reorganization 70 Glossary 73 All amounts are presented in this report in thousands of BRL unless otherwise stated. Court-Supervised Reorganization - Oi September 15, 2016 PwC | Wald 4 Table of contents Executive Report Attachments Executive Summary Court-Supervised Reorganization - Oi September 15, 2016 PwC | Wald 5 Table of contents Executive Report Attachments Summary of the main topics addressed in this report Intercompany and Intra-group operations: • Since the period prior to entering the Court-Supervised Reorganization (RJ), the Management of the Oi Group has attempted to concentrate, to the extent possible, its treasury activities (receipts and payments) in Oi S.A. Therefore, the release of funds by that entity to the other Companies of the Group, whether or not Parties Under Reorganization, is necessary and recurrent, either, for example, to cover their cash requirements or to make advance payments to suppliers, which are critical to maintain the Group’s operations. Consequently, there are fund transfers between the Parties Under Reorganization and between these and other entities of the Oi Group, just like in any corporate conglomerate. • There is an operation similar to a receivable discount, which is performed with the related party Rio Alto by Oi S.A., Telemar Norte Leste, and Oi Móvel. This transaction generates cash for the company issuing the receivables, costs relating to the discounting of receivables and financial expenses, and, on the other hand, revenues for Rio Alto, a company in which Oi S.A. holds a 50% interest and which is not part of the group of the Parties Under Reorganization. • We also observed transactions between Oi Internet and the other Parties Under Reorganization, Oi Internet receiving Cash related to service revenues (Non-telecom) that is jointly invoiced by the Operating Parties Under Reorganization in favor of Oi Internet. Management has explained that this form of joint invoicing (Co-billing) of revenue according to the type of service in different legal entities (called “Co-Billing”) is a usual practice in the Brazilian telecom market. Court-Supervised Reorganization - Oi September 15, 2016 PwC | Wald 6 Table of contents Executive Report Attachments Summary of the main topics addressed in this report Intercompany and Intra-group operations (cont.): • Like the other operators with activities in the country, network maintenance and expansion services, customer services and technical visits, among others, are contracted with companies specialized in those services (PSRs). Two of these companies, Serede and Conecta, are related parties of the Parties Under Reorganization, (meaning that they are Oi Group companies, but not undergoing Court-Supervised Reorganization). There have also been cash flows between Parties Under Reorganization and those related companies, which can be observed in the financial information (provision and payment of costs of services provided by the PSRs to the Operating Parties Under Reorganization). Additionally, since Conecta was recently acquired (effective July 2016), there are other transactions and cash flows related to the acquisition of this business that impacted the financial information of the Parties Under Reorganization in the relevant month, which are commented on the section “Operating Parties Under Reorganization - Oi S.A.”. Court-Supervised Reorganization - Oi September 15, 2016 PwC | Wald 7 Table of contents Executive Report Attachments Summary of the main topics addressed in this report Financial instruments: • Due to the Court-Supervised Reorganization process and the expected renegotiation of debts, since June 2016, Derivative-based hedging transactions (using mostly swaps) against foreign exchange risks were settled over the course of the quarter, because the liabilities related to that hedge have been "frozen" as a result of the Court-Supervised Reorganization (RJ) petition. This fact, together with foreign exchange variations affecting foreign currency debts, increased the amounts reported for Cash funds for some Parties Under Reorganization, which, depending on future variations in those rates and aspects in connection with the debt renegotiation itself, may not recur in the future. We also observed that a liability of BRL 104.7 Million, corresponding to the settlement of one such transaction with a financial institution, remained outstanding. One of the clauses of that contract determines the anticipated settlement of the debt in case of a Court-Supervised Reorganization. Considering that the fact that generates the anticipated settlement was the Court-Supervised Reorganization itself, Oi’s counsel understands that the amount should be included in creditors list. Freezing of payments and receipts - "interconnection" and onlending to third parties: • Due to the Court-Supervised Reorganization process, all payments to suppliers, including those for services hired, until June 20, 2016, have been frozen, resulting in an increase in the position of Suppliers and Cash funds of the Parties Under Reorganization, as already mentioned. It should be noted that part of this increase in Supplier liabilities and receivables concern services provided mutually among Telecom operators in Brazil (including, but not limited to, interconnection, industrial exploration of dedicated line (EILD), infrastructure leasing and roaming). According to management, this rendering of services was, until the time the RJ petition was filed, offset and liquidated monthly, which cannot be effected at present in respect of the outstanding balances for the period before the RJ petition was filed, while the detailed reconciliation of the amounts is being carried out between the parties, in accordance with industry standards, ANATEL rules, and the respective contract provisions. Court-Supervised Reorganization - Oi September 15, 2016 PwC | Wald 8 Table of contents Executive Report Attachments Summary of the main topics addressed in this report Main events in the period – July 2016: • In July 2016, the Parties Under Reorganization maintained the usual operational flows of their activities, there being no significant extraordinary events, other than those caused by the impacts of entering the Court-Supervised Reorganization (“RJ”) process and the acquisition of Conecta, a provider of network maintenance, network expansion, customer support and other related services. • The most significant movements observed in the financial information for the period presented to us were related to the impacts of the RJ, such as: - The freezing of payments to suppliers, financial institutions, bondholders and various parties in the list of creditors as from the commencement of the RJ, which causes a simultaneous increase in liabilities and cash funds in this initial moment, as there are receipts of invoiced amounts and payments are partially withheld until the reorganization plan is defined. - After the RJ, the Parties Under Reorganization have reclassified their financial debt (which totaled approximately BRL49.4 billion on June 20, 2016) to the short-term and are adjusting them at the respective contractual interest rates. - By an internal decision of Oi Group Management, as from the RJ, the outstanding balances payable to suppliers are not being adjusted for interest rates, but retained at their provisioned accounting values. - The appropriation of exchange variations on various transactions in foreign currencies, including loans, results in variations in assets, liabilities, and the income statement that may be positive or negative in the monthly accounting numbers reported. For example, in June, the opening quotation (PTAX) was BRL3.5951 per US dollar and BRL4.0039 per Euro. At the end of the same month, there was an appreciation of the Real in relation to both currencies, of 11% and 12%, respectively, resulting in closing rates of BRL3.2098 per dollar and BRL3.5414 per Euro. However, at the end of July, the Real depreciated, causing an opposite variation in the monthly accounts (quotations of BRL3.2390 per dollar and BRL3.6183 per Euro). In this report, we comment on those effects individually where impacts have been observed in each of the Parties Under Reorganization. - As far as possible, Intercompany and Intra-group operations that are essential for maintaining Oi Group services have been maintained, including advance payments for services after June 20, 2016 and covering the intra-group cash requirements of the Parties Under Reorganization, according to their internal policies. Court-Supervised Reorganization - Oi September 15, 2016 PwC | Wald 9 Table of contents Executive Report Attachments Introductory Information Court-Supervised Reorganization - Oi September 15, 2016 PwC | Wald 10 Table of contents Executive Report Attachments Introduction • This report is intended to present and comment on the variations observed in the main assets and liabilities, as well as the main income statement accounts of the Parties Under Reorganization in July 2016, the month following the approval of the Court-Supervised Reorganization application, based on the financial information made available to us. • The Oi Group decided to apply for Court-Supervised Reorganization on June 20, 2016, based on the Court-Supervised Reorganization and Bankruptcy Act, which was approved on June 29, by the 7 th Business Law Court of the Judicial District of Rio de Janeiro, State of Rio de Janeiro (Case no. 0203711- 65.2016.8.19.0001). The Court-Supervised Reorganization involves the following companies: i. Oi S.A. - Em Recuperação Judicial (“Oi S.A.”); ii. Telemar Norte Leste S.A. - Em Recuperação Judicial (“Telemar Norte Leste”); iii. Oi Móvel S.A. - Em Recuperação Judicial (“Oi Móvel”); iv. Copart 4 Participações S.A. - Em Recuperação Judicial (“Copart4”); v. Copart 5 Participações S.A. - Em Recuperação Judicial (“Copart5”); vi. Portugal Telecom International Finance B.V. - In Court-Supervised Reorganization (‘PTIF”); and vii. Oi Brasil Holdings Coöperatief U.A. - In Court-Supervised Reorganization (“Oi Coop”) • To avoid repetition we are not going to describe in depth the Parties Under Reorganization or the causes of the RJ process, because those topics have already been presented in the Preliminary Activity Report dated August 26, 2016. • However, in order to facilitate the reading of this report, the complete corporate structure of the Oi Group is included in the attachments to this report, and a brief description of each Parties Under Reorganization is presented again on the following page. Court-Supervised Reorganization - Oi September 15, 2016 PwC | Wald 11 Table of contents Executive Report Attachments Brief description of Parties Under Reorganization * Chart previously presented with the Preliminary Activity Report dated July 26, 2016. Information presented again to facilitate the understanding of the Structure of the Parties Under Reorganization. Court-Supervised Reorganization - Oi September 15, 2016 PwC | Wald 12 Table of contents Executive Report Attachments Executive Report Executive Report 13 1 Basis of preparation 14 2 Operating Parties Under Reorganization 20 2.1 Oi S.A. 21 2.2 Telemar Norte-Leste S.A. 31 2.3 Oi Móvel S.A. 37 3 Non-operating Parties Under Reorganization 44 3.1 Portugal Telecom Internacional Finance B.V. 45 3.2 Oi Brasil Holdings Coöperatief U.A. 48 3.3 COPART 4 Participações S.A. 51 3.4 COPART 5 Participações S.A. 54 4 Resolution of pending matters in the Preliminary Activity Report 56 5 List of creditors 59 6 Summary of Administrators' Activities 61 Court-Supervised Reorganization - Oi September 15, 2016 PwC | Wald 13 Table of contents Executive Report Attachments Basis of preparation • Our analysis is based on public information and financial information prepared by the Management of the Parties Under Reorganization. • Until the issuance of this Report, the Court Administrator received a substantial part of the information requested, with only a few pending data remaining, which we believe does not impact the general understanding of the evolution of the individual financial information of the Parties Under Reorganization during July 2016. • The Management of the Parties Under Reorganization has been dedicating substantial efforts to deliver the information requested, on a timely basis and with the appropriate quality, format and reconciliations to that allow us to perform our analysis. This includes monthly disclosure of balance sheets, income and cash flow statements only for the seven Parties Under Reorganization. That information is being prepared for the first time to be analyzed, in the context of the RMAs. Therefore, improvements and changes might be necessary for inclusion of such information in the following Monthly Reports. Important comments on financial information addressed in this report: • Oi Group’s consolidated financial information, and the financial information of each of the Parties Under Reorganization, as of December 31, annually, are audited by an independent auditor. With respect to quarterly financial information identified as ITR, filed with the Brazilian Securities Commission (CVM), the auditor’s analysis and reviews are more limited than in the year-end procedures. Monthly accounting and financial information is not audited, but is presented here assuming that the accounting practices, account classifications, and reporting procedures are consistent with those for the audited/reviewed periods, to the extent possible. • We requested Management to prepare individual monthly financial information as of the base-date of July 31, 2016, for which the summary tables are commented on the following sections, compared to the comments presented in the Preliminary Report issued on August 26, 2016, relating to the base-date of June 30, 2016. We have also requested the preparation of balance sheets, income and direct cash flows statements, only for the seven Parties Under Reorganization. Court-Supervised Reorganization - Oi September 15, 2016 PwC | Wald 14 Table of contents Executive Report Attachments Basis of preparation (cont.) Consolidation of the information: • The process of the partial consolidation of the financial information for the Parties Under Reorganization generates information that is different from that published in Oi Group’s ITRs and annual audited Financial Statements, due, for example, to the fact that not every legal entity in the Oi Group is a Parties Under Reorganization. Accordingly, since this first partial consolidation is in the process of being completed by the Management of the Parties Under Reorganization, in order to evidence the elimination of effects of intra-group operations and other accounting adjustments necessary to prepare the combined monthly financial information of the seven Parties Under Reorganization for June and July 2016, we expect that this information will be ready by the issuance of the next RMA, together with that with respect to August 2016. Court-Supervised Reorganization - Oi September 15, 2016 PwC | Wald 15 Table of contents Executive Report Attachments Accumulated combined income statement – 7 entities under Court-supervised Reorganization June and July 2016 base dates Comments on consolidated financial statements • As already mentioned, we requested the Management of the Parties Under Reorganization to prepare the consolidated financial information of the seven Parties Under Reorganization, a summary of which is presented alongside. However, because this analysis was prepared for the first time by the Management, and only for purposes of this report, it was not yet possible to obtain the necessary consistency with respect to all the adjustments, reclassifications and eliminations of intra-group transactions. • The Management of the Parties Under Reorganization, together with the Administrators, is working to present these analyses in detail and consistently for all the months, as from the next RMA. Therefore, there are no comments yet on the information. • The accompanying table, and that presented on the following page, presents only the final balances obtained after the preliminary consolidation exercise prepared by the Management of the Parties Under Reorganization, as per the information provided to us. Income statement BRL thousands Consolidated Jun-2016 Consolidated Jul-2016 Gross operating revenue 21,618,119 25,224,902 Deductions from gross revenue (9,893,639) (11,598,014) Net Revenue from Product Sales and/or Services Cost of services provided and products sold (7,755,023) (8,977,852) Gross profit Selling expenses (2,105,156) (2,428,228) General and administrative expenses (1,576,038) (1,912,820) Other operating income 933,151 1,052,526 Other operating expenses (1,091,132) (1,303,299) Equity results of investees (718,318) (1,037,391) Operating (expenses)/income Loss before financial result and taxes Financial income 350,314 1,979,549 Financial expenses (687,932) (2,837,319) Financial result Current tax (29,812) (39,056) Deferred tax (1,205,752) (950,905) Income tax and social contribution on net profit Consolidated loss for the period (accumulated) Source: Financial Statements and management information Court-Supervised Reorganization - Oi September 15, 2016 PwC | Wald 16 Table of contents Executive Report Attachments Combined balance sheet – Assets and Liabilities – 7 entities under Court-supervised Reorganization June 30 and July 31, 2016 base dates Balance sheet - Assets Balance sheet - Liabilities and Stockholders’ Equity BRL thousands Consolidated July 30, 2016 Consolidated July 31, 2016 BRL thousands Consolidated July 30, 2016 Consolidated July 31, 2016 Cash and cash equivalents 4,001,325 5,114,462 Salaries, social charges and benefits 339,271 370,992 Short-term Financial investments 104,292 89,541 Suppliers 5,934,083 7,531,304 Derivative financial instruments 313,808 - Loans and financing 48,299,265 47,415,517 Accounts receivable, net 7,383,613 7,961,647 Derivative financial instruments 194,949 104,694 Inventories 259,412 259,388 Current taxes payable 1,523,202 1,534,154 Current taxes recoverable 1,798,391 1,899,716 Other taxes 34,025 24,474 Deposits and court blocked accounts 1,194,232 1,107,878 Dividends and interest on capital 29,113 29,103 Dividends and interest on capital 612,601 612,601 Authorizations and concessions payable 62,446 35,536 Other assets 1,100,767 1,035,431 Tax refinancing program 89,866 83,228 Other investments - - Provisions 926,441 903,189 Assets held for sale 488,019 509,719 Other obligations 1,346,836 1,284,175 Loans receivable 485,145 606,365 Current liabilities Credits with related parties - ST 65,854 67,246 Loans and financing 438,551 444,165 Current assets Other taxes 992,4 1,004,231 Credits with related parties - LT 2,478,579 800,974 Authorizations and concessions payable 7,298 7,223 Financial investments 40,586 79,882 Tax refinancing program 659,021 658,722 Deferred taxes recoverable 7,278,116 7,507,041 Provisions 3,532,235 3,558,085 Other taxes 1,260,059 1,156,838 Pension fund provisions 411,84 411,867 Deposits and court blocked accounts - LT 13,672,099 13,769,437 Provisions for loss on investments 239,619 233,63 Other assets 369,123 367,629 Other obligations 2,746,877 2,758,494 Investments 7,521,943 7,590,520 Non-current liabilities Fixed assets, net 24,969,682 24,938,518 Stockholders’ equity Intangible assets, net 2,842,211 2,786,835 Total liabilities and stockholders’ equity Non-current assets Source: Financial Statements and management information. Total assets Source: Financial Statements and management information. Court-Supervised Reorganization - Oi September 15, 2016 PwC | Wald 17 Table of contents Executive Report Attachments Combined statement of cash flows – 7 entities under Court-supervised Reorganization June 21 to June 30, 2016 Cash flow from June 21 to June 30, 2016 Source: Management statements prepared and presented by the Companies. • Management has informed that, as daily reconciliation of the bank accounts to the accounting records is not customary, it is not possible to produce an accurate reconciliation at June 21, which would be the “opening balance” after the application for RJ. Management therefore suggested that the opening balance be estimated based on the closing balance at June 30, 2016 and the “backwards” reflection of the movements in the direct cash flow summary presented by Management for the period from June 21 to June 30, 2016. The chart above was prepared based on that assumption. Court-Supervised Reorganization - Oi September 15, 2016 PwC | Wald 18 Table of contents Executive Report Attachments Combined statement of cash flows – 7 entities under Court-supervised Reorganization July 1-31, 2016 Cash flow - July 2016 Source: Management statements prepared and presented by the Companies. * For monthly analysis purposes, management produces a managerial direct cash flow report, which is not fully reconciled to the accounting balance (BRL 145 million difference in the opening balance, equivalent to less than 3% thereof). The difference is mainly due to amounts payable and receivable which were in transit at the closing date. The Accounting (indirect) Cash flow statement reconciled with the Financial Cash Flow is only prepared on a quarterly basis, for ITR publication purposes. Court-Supervised Reorganization - Oi September 15, 2016 PwC | Wald 19 Table of contents Executive Report Attachments Operating Parties Under Reorganization – Introduction to the analysis of individual financial information Important comments on the financial information addressed in this report (cont.): • The understanding and analysis of the principal monthly variations in the accounting balances reported by the Parties Under Reorganization will be the subject of our analysis in the RMAs. • In this section, we present the unaudited Balance Sheet and Income Statement for the periods ended on June 30, 2016 and July 31, 2016, in order to demonstrate and comment briefly on the principal variations in assets, liabilities and income statement accounts reported individually by each of the Parties Under Reorganization in the period, commenting on the most relevant causes thereof, according to the information provided by Oi Group Management. • We will address initially the Operating Parties Under Reorganization (1, 2 and 3 below) and subsequently the Non-Operating Parties Under Reorganization (4 through 7 on the following pages). Oi S.A. Telemar Norte Leste S.A. Oi Móvel S.A. Court-Supervised Reorganization - Oi September 15, 2016 PwC | Wald 20 Table of contents Executive Report Attachments Operating Parties Under Reorganization Oi S.A. Balance sheet - Assets Balance sheet – Current and non-current assets Alongside, we present the Balance Sheets (Assets) at June 30 and July 31, 2016 of Oi S.A. (holding company), provided by Management. We address below the main variations that occurred in the month, presenting the respective comments, as supported by Management. According to Management, the changes in Cash should be analyzed considering collectively the balances of Cash and cash equivalents and Financial investments (short and long-term). From June to July 2016, these balances varied in total by BRL234.6 million, mainly explained by the following events: i. BRL151 million of cash from operations; ii. (-) BRL3 million of cash outflow allocated to CAPEX; iii. BRL64 million of cash inflow due to reversals of derivatives; iv. BRL35 million of remuneration from banks; and v. (-) BRL45 million of net outflows in connection with a receivable prepayment operation with related party Rio Alto. This operation with Oi S.A. involving the purchase of Oi S.A. credits in default by Rio Alto is described in the section “Summary of the main topics addressed in this report.” BRL thousands Jun-16 Jul-16 Cash and cash equivalents 2,897,416 3,137,776 Financial investments 20,975 23,252 Derivative financial instruments 171,998 - Accounts receivable 1,852,962 2,124,415 Inventories 27,678 29,583 Current taxes recoverable 753,621 792,321 Deposits and court blocked accounts 802,013 743,337 Dividends and interest on capital 898,330 898,330 Assets held for sale 488,019 509,719 Other assets 698,900 744,675 Current assets Credits with related parties 3,444,651 3,489,243 Financial investments 11,809 3,822 Deferred taxes recoverable 5,495,993 5,639,106 Other taxes 556,717 530,026 Deposits and court blocked accounts 8,837,005 8,892,411 Other assets 161,853 162,986 Investments 20,983,168 20,857,599 Fixed assets 5,443,081 5,446,107 Intangible assets 211,024 203,706 Non-current assets Total assets Source: Financial Statements and management information. Court-Supervised Reorganization - Oi September 15, 2016 PwC | Wald 21 Table of contents Executive Report Attachments Operating Parties Under Reorganization Oi S.A. Balance sheet – Assets Balance sheet – Current and non-current assets • Due to the Court-Supervised Reorganization process, throughout the second quarter, the balances of Financial instruments were progressively reduced until being entirely liquidated in July 2016. • The 15% increase in the Accounts receivable balance is another effect of the Court-Supervised Reorganization process. The Company has, for example, receivables related to services mutually provided among telecom operators in Brazil, which have corresponding payables to be offset against. This offsetting, which used to occur on a monthly basis, was halted for most operations (excluding roaming for instance) until the course of action is defined by all parties involved. • The BRL39 million increase in Current taxes recoverable reflects mainly tax gains related to the prepayment of a substantial part of the derivative contracts. • The short-term Court blocked accounts and court blockings balance is calculated based on the historical average withdrawals in the account, over the last 12 months until the calculation date), and the balances should be analyzed combining the short and long-term amounts. Based on that analysis, a monthly balance variation of less than 1% is observed. BRL thousands Jun-16 Jul-16 Cash and cash equivalents 2,897,416 3,137,776 Financial investments 20,975 23,252 Derivative financial instruments 171,998 - Accounts receivable 1,852,962 2,124,415 Inventories 27,678 29,583 Current taxes recoverable 753,621 792,321 Deposits and court blocked accounts 802,013 743,337 Dividends and interest on capital 898,330 898,330 Assets held for sale 488,019 509,719 Other assets 698,900 744,675 Current assets Credits with related parties 3,444,651 3,489,243 Financial investments 11,809 3,822 Deferred taxes recoverable 5,495,993 5,639,106 Other taxes 556,717 530,026 Deposits and court blocked accounts 8,837,005 8,892,411 Other assets 161,853 162,986 Investments 20,983,168 20,857,599 Fixed assets 5,443,081 5,446,107 Intangible assets 211,024 203,706 Non-current assets Total assets Source: Financial Statements and management information. Court-Supervised Reorganization - Oi September 15, 2016 PwC | Wald 22 Table of contents Executive Report Attachments Operating Parties Under Reorganization Oi S.A. Balance sheet - Assets Balance sheet – Current and non-current assets • The Assets held for sale refer to the goodwill of in investments in the operations in Africa. From June to July 2016, the balance grew 4% due to the variations in the foreign currencies that comprise the amount of the goodwill. The amount of the investment in African operations, made through the wholly owned subsidiary PTPT Participações SGPS S.A. is recorded in the (non-current) Investments account, for purposes of the monthly trial balance sheet, although the asset is entirely available for sale. The Oi S.A. investment is presented on the next page. • The BRL45 million positive variation in Other assets is mainly due to the increase in Advances to Suppliers. In June 2016, after the acquisition of Conecta, Oi S.A. wrote off certain outstanding amounts relating to the acquired company, regularizing these outstanding balances through the recording of intercompany loans or capital contributions. In July 2016, the balance of advances to suppliers increased compared to the previous month, because Oi S.A., responsible for Conecta management, transferred funds to the acquired company to pay labor liabilities and, costs relating to staff layoffs, among other expenses. Management has informed that Conecta related balances are expected to stabilize after September 2016. • The BRL45 million variation observed from June to July 2016 in Credits with related parties was mainly due to the recognition of interest and Financial Operations Tax (IOF) payable on the balance receivable from Telemar Norte Leste (approximately BRL29.7 million) and the recognition of interest and foreign exchange variations on the balance receivable from PT Participações SGPS S.A. (approximately BRL13.6 million). BRL thousands Jun-16 Jul-16 Cash and cash equivalents 2,897,416 3,137,776 Financial investments 20,975 23,252 Derivative financial instruments 171,998 - Accounts receivable 1,852,962 2,124,415 Inventories 27,678 29,583 Current taxes recoverable 753,621 792,321 Deposits and court blocked accounts 802,013 743,337 Dividends and interest on capital 898,330 898,330 Assets held for sale 488,019 509,719 Other assets 698,900 744,675 Current assets Credits with related parties 3,444,651 3,489,243 Financial investments 11,809 3,822 Deferred taxes recoverable 5,495,993 5,639,106 Other taxes 556,717 530,026 Deposits and court blocked accounts 8,837,005 8,892,411 Other assets 161,853 162,986 Investments 20,983,168 20,857,599 Fixed assets 5,443,081 5,446,107 Intangible assets 211,024 203,706 Non-current assets Total assets Source: Financial Statements and management information. Court-Supervised Reorganization - Oi September 15, 2016 PwC | Wald 23 Table of contents Executive Report Attachments Operating Parties Under Reorganization Oi S.A. Balance sheet - Assets Balance sheet – Current and non-current assets BRL thousands jun/16 jul/16 • Long-term Financial investments are lower due to the early settlement of BRL8 million operation that resulted in the amount being recorded as cash at July month end. • The increase in the Deferred taxes recoverable balance was mainly due to the recognition of deferred income tax and social contribution on temporary differences, resulting from the appreciation of the US dollar against the Real, affecting mostly financing and derivatives. Cash and cash equivalents 2,897,416 3,137,776 • In accordance with information from Management, the 5% decrease observed in the Other taxes balance was due to the offsetting of credits with tax payable relating to PIS, COFINS, IRF, CSRF, IR, and IOF on intercompany loans. Financial investments 20,975 23,252 • The BRL126 million decrease in the Investments balance is mainly explained by a BRL165 million negative result of the subsidiary Telemar Norte Leste in July 2016. Derivative financial instruments 171,998 - BRL thousands jun/16 jul/16 Accounts receivable 1,852,962 2,124,415 SPSU - Rio Alto Particip. S.A 675,926 703,922 Inventories 27,678 29,583 TCO3 - Copart 3 Participações S.A 6,675 7,918 Current taxes recoverable 753,621 792,321 TLM - Telemar Norte Leste S.A 17,093,514 16,905,198 Deposits and court blocked accounts 802,013 743,337 TCO5 - Copart 5 Participações S.A 117,038 121,163 Dividends and interest on capital 898,33 898,33 TSR - Serede Serviços de Rede S.A 142,057 133,138 Assets held for sale 488,019 509,719 PTPT - PT Participações SGPS S.A. 3,581,678 3,638,331 Other assets 698,9 744,675 Other investments ( (652,071) Current assets Investments Credits with related parties 3,444,651 3,489,243 Source: Financial Statements and management information. Financial investments 11,809 3,822 Deferred taxes recoverable 5,495,993 5,639,106 Other taxes 556,717 530,026 Deposits and court blocked accounts 8,837,005 8,892,411 Other assets 161,853 162,986 Investments 20,983,168 20,857,599 Fixed assets 5,443,081 5,446,107 Intangible assets 211,024 203,706 Non-current assets Total assets Source: Financial Statements and management information. Court-Supervised Reorganization - Oi September 15, 2016 PwC | Wald 24 Table of contents Executive Report Attachments Operating Parties Under Reorganization Oi S.A. Balance sheet - Liabilities and Stockholders’ Equity Balance sheet – Liabilities and Stockholders’ Equity Alongside, we present the Balance Sheets (Liabilities and Stockholders’ Equity) at June 30 and July 31, 2016 of Oi S.A. (holding company), provided by Management. We address below the main variations that occurred in the month, summarizing the respective clarifications provided. • The 31% increase in the Suppliers balance reflects the impact of the Court-Supervised Reorganization process, since the invoices for services rendered until June 20, 2016 were not paid in July 2016, as should normally happen. These should be paid according to the recovery plan (“PRJ”). Furthermore, the outstanding balance also increased due to the halt in offsetting accounts related to the mutual provision of services between Telecom Operators in Brazil. • Due to the expectation of entering the Court-Supervised Reorganization, the Derivative financial instruments balances were gradually reduced throughout the second quarter. Despite this managerial decision, a negative balance of BRL104.7 million, with respect to a Contract, remained outstanding. One of the contractual provisions determined the accelerated payment in case of a Court-Supervised Reorganization. Considering that the fact generating the accelerated payment is a Court-Supervised Reorganization, Oi counsel understands that this amount should be included in the list of creditors. According to Management, the balance will not change due to interest or foreign exchange variations. The 46% decrease in the balance from June to July 2016 is explained by the liquidation of the remaining financial derivative contracts. BRL thousands Jun-16 Jul-16 Salaries, social charges and benefits 103,252 115,676 Suppliers 1,470,787 1,930,997 Loans and financing 15,303,823 15,586,971 Derivative financial instruments 192,810 104,694 Current taxes payable 858,815 862,622 Dividends and interest on capital 28,071 28,062 Tax refinancing program 54,782 49,721 Provisions 558,029 543,808 Other obligations 480,732 489,881 Current liabilities Loans and financing 19,203,529 19,523,149 Other taxes 161,701 167,628 Tax refinancing program 401,738 401,444 Provisions 1,852,933 1,867,140 Pension fund provisions 411,811 411,838 Provision for loss on investments 793,157 811,950 Other obligations 1,448,723 1,463,950 Non-current liabilities Stockholders’ equity Total liabilities and stockholders’ equity Source: Financial Statements and management information. Court-Supervised Reorganization - Oi September 15, 2016 PwC | Wald 25 Table of contents Executive Report Attachments Operating Parties Under Reorganization Oi S.A. Balance sheet - Liabilities and Stockholders’ Equity Balance sheet – Liabilities and Stockholders’ Equity • Loans and financing (short and long-term) balances increased by approximately 2% from June to July 2016, in absolute values, equivalent to BRL602 million. According to Management, the causes of the variation were the recognition of interest payable on Debentures and the effect of the appreciation of the Euro and US dollar against the Real in the month, which affects the outstanding Principal and the interest recognized on Senior Notes and the Oi Coop loan. BRL thousands Jun-16 Jul-16 Salaries, social charges and benefits 103,252 115,676 Suppliers 1,470,787 1,930,997 Loans and financing 15,303,823 15,586,971 Derivative financial instruments 192,810 104,694 Current taxes payable 858,815 862,622 Dividends and interest on capital 28,071 28,062 Tax refinancing program 54,782 49,721 Provisions 558,029 543,808 Other obligations 480,732 489,881 Current liabilities Loans and financing 19,203,529 19,523,149 Other taxes 161,701 167,628 Tax refinancing program 401,738 401,444 Provisions 1,852,933 1,867,140 Pension fund provisions 411,811 411,838 Provision for loss on investments 793,157 811,950 Other obligations 1,448,723 1,463,950 Non-current liabilities Stockholders’ equity Total liabilities and stockholders’ equity Source: Financial Statements and management information. Court-Supervised Reorganization - Oi September 15, 2016 PwC | Wald 26 Table of contents Executive Report Attachments Operating Parties Under Reorganization Oi S.A. Income statement for the Period Income statement for the Period Alongside, we present the Income Statement for June and July 2016, provided the Management of the Parties Under Reorganization. On the following pages, we comment on the main variations that occurred in the period, presenting the respective clarifications provided. • The 5% decrease in Gross operating revenue comparing both months is explained by the lower intercompany invoicing with respect to the Telecom Circuit Lease (EILD - Industrial Exploration of Dedicated Line). In July 2016, the invoicing for certain services was suspended, as they were already included in the capacity agreement entered into by the parties, resulting in a revenue decrease for the month. Furthermore, June 2016 revenues were higher due to the recognition, in that month, of a settlement executed with another operator, relating to the remuneration for the use of a landline network, and also due to a revenue rise from a slight recovery in landline telephone service traffic. The Cost of services provided and products sold increased only by BRL2 million during the months. BRL thousands Jun-16 Jul-16 Gross operating revenue 1,153,301 1,093,797 Deductions from gross revenue (666,951) (661,283) Net Revenue from Product Sales and/or Services Cost of services provided and products sold Gross profit Selling expenses (66,288) (79,943) General and administrative expenses (101,188) (135,912) Other operating income 35,343 34,679 Other operating expenses (104,450) (70,771) Equity results of investees (563,561) (177,436) Operating expenses/income Loss before financial result and taxes Financial result Result before taxes on profit Deferred tax (892,760) 167,984 Income tax and social contribution on net profit Consolidated Profit/Loss for the Period Source: Financial Statements and management information. Court-Supervised Reorganization - Oi September 15, 2016 PwC | Wald 27 Table of contents Executive Report Attachments Operating Parties Under Reorganization Oi S.A. Income statement for the Period Income statement for the Period • According to Management, in July 2016, there was a review in the criteria for allocating operating expenses between the Oi Group operating companies. Therefore, the expenses of other companies of the Group were included in the calculation basis for allocation, and expenses of different natures have also been included in this basis. The new criteria were applied to the accumulated result for the year, effective as from June. It is possible to observe substantial variations in different groups of accounts as a result of that change. The 21% increase in Selling expenses is one of those cases. This process is being studied by the Administrators with the Management and may be analyzed in more depth in the subsequent MARs. • General and administrative expenses increased by 34% mainly due to a BRL31 million increase in expenses with Legal Counsel. According to Management, a detailed review of the liabilities for services provided by law firms relating to the respective cases defended by such (civil consumer, strategic, labor and corporate) was carried out in the period, resulting in the movement observed. BRL thousands Jun-16 Jul-16 Gross operating revenue 1,153,301 1,093,797 Deductions from gross revenue (666,951) (661,283) Net revenue from Product Sales and/or Services Cost of services provided and products sold Gross profit Selling expenses (66,288) (79,943) General and administrative expenses (101,188) (135,912) Other operating income 35,343 34,679 Other operating expenses (104,450) (70,771) Equity results of investees (563,561) (177,436) Operating expenses/income Loss before financial result and taxes Financial result Result before taxes on profit Deferred tax (892,760) 167,984 Income tax and social contribution on net profit Consolidated Profit/Loss for the Period Source: Accounting trial balance sheets and PwC analysis. Court-Supervised Reorganization - Oi September 15, 2016 PwC | Wald 28 Table of contents Executive Report Attachments Operating Parties Under Reorganization Oi S.A. Income statement for the Period Income statement for the Period • The 32% reduction in Other operating expenses was mainly due to a non-recurring event in June 2016, which influenced the expenses for that month when compared to July 2016. According to Management, the non-recurring amount originated from a court decision resulting in a Competition law infringement penalty in Europe, by the former Portugal Telecom. • In June 2016, investment losses were reflected in Equity results of investees, mainly deriving from: i. recognition of partial impairment of the Fair Market Value of the investment in Unitel, plus dividend revenue amounting to BRL400 million; and ii. recognition of losses in investment in Oi Coop amounting to BRL625 million. • In July 2016, the Equity results of investees was more typical, which explains the 62% decrease compared to June. BRL thousands Jun-16 Jul-16 Gross operating revenue 1,153,301 1,093,797 Deductions from gross revenue (666,951) (661,283) Net Revenue from Product Sales and/or Services Cost of services provided and products sold Gross profit Selling expenses (66,288) (79,943) General and administrative expenses (101,188) (135,912) Other operating income 35,343 34,679 Other operating expenses (104,450) (70,771) Equity results of investees (563,561) (177,436) Operating expenses/income Loss before financial result and taxes Financial result Result before taxes on profit Deferred tax (892,760) 167,984 Income tax and social contribution on net profit Consolidated Profit/Loss for the Period Source: Accounting trial balance sheets and PwC analysis. Court-Supervised Reorganization - Oi September 15, 2016 PwC | Wald 29 Table of contents Executive Report Attachments Operating Parties Under Reorganization Oi S.A. Income statement for the Period Income statement for the Period • The positive variation of BRL1 billion in Deferred tax refers to the recognition of a deferred income tax and social contribution asset on temporary differences, originated from exchange variations on financings and derivatives in foreign currency, because of the appreciation of the U.S. dollar against the Real, as already mentioned. • Due to the appreciation of the Real against the Euro and U.S. dollar in June 2016, the conversion of loan amounts payable to third parties generated financial revenue , whereas the depreciation of the Real against the same foreign currencies in July resulted in the recognition of financial expenses . The intercompany loan obligations to foreign companies in the Group were also directly impacted. BRL thousands Jun-16 Jul-16 BRL thousands Jun-16 Variation Jul-16 % on total variation Gross operating revenue 1,153,301 1,093,797 Interest and monetary variations on loans payable (intercompany) 1,603,297 (1,971,656) (368,359) 70% Deductions from gross revenue (666,951) (661,283) Monetary and exchange variation on loans payable to third parties 1,101,336 (1,208,688) (107,352) 43% Net Revenue from Product Sales and/or Services Derivative transactions (348,243) 279,397 (68,846) -10% Cost of services provided and products sold Exchange variation on foreign financial investments (85,445) 86,439 994 -3% Gross profit Other (84,250) 11,185 (73,065) 0% Selling expenses (66,288) (79,943) Financial result General and administrative expenses (101,188) (135,912) Source: Information provided by Management. Other operating income 35,343 34,679 Other operating expenses (104,450) (70,771) Equity results of investees (563,561) (177,436) Operating expenses/income Loss before financial result and taxes Financial result Result before taxes on profit Deferred tax (892,760) 167,984 Income tax and social contribution on net profit Consolidated Profit/Loss for the Period Source: Accounting trial balance sheets and PwC analysis. Court-Supervised Reorganization - Oi September 15, 2016 PwC | Wald 30 Table of contents Executive Report Attachments Operating Parties Under Reorganization Telemar Norte Leste S.A. Balance sheet - Assets Balance sheet – Current and non-current assets Alongside, we present the Balance Sheets (Assets) at June 30 and July 31, 2016 of Telemar Norte Leste S.A., provided by Management. We address below the main variations that occurred in the period, presenting the respective clarifications provided. • In July 2016, the reversal of derivatives resulted in a positive impact of BRL121 million in the Company’s cash (net of Income Tax). The significant variation in Cash and cash equivalents in the period was mainly due to the positive operating generation in addition to the income from financial investments, net of investments and intra-group payments. • As already mentioned, Derivative financial instruments were fully settled by July 2016. BRL thousands Jun-16 Jul-16 Cash and cash equivalents 383,983 607,073 Financial investments 11,145 14,574 Derivative financial instruments 141,810 - Accounts receivable 3,687,366 4,178,799 Inventories 58,894 54,031 Current taxes recoverable 718,240 764,574 Deposits and court blocked accounts 341,336 317,293 Dividends and interest on capital 671,423 671,423 Other assets 576,924 632,901 Current assets Credits with related parties 1,464 1,482 Deferred taxes recoverable 1,479,549 1,545,831 Other taxes 528,702 478,833 Deposits and court blocked accounts 3,960,001 3,992,438 Other assets 143,964 141,900 Investments 10,915,989 10,958,255 Fixed assets 11,435,638 11,410,150 Intangible assets 529,664 511,419 Non-current assets Total assets Source: Financial Statements and management information. Court-Supervised Reorganization - Oi September 15, 2016 PwC | Wald 31 Table of contents Executive Report Attachments Operating Parties Under Reorganization Telemar Norte Leste S.A. Balance sheet - Assets Balance sheet – Current and non-current assets (cont.) BRL thousands jun/16 jul/16 • The reasons for the variations in the Accounts receivable of Oi S.A. also apply to Telemar Norte Leste, being mainly the effects of the Court-Supervised Reorganization. Some credit lines and interconnection obligations were blocked. Due to the inability to offset against accounts payable, the amounts receivable from third parties (Co-billing) increased by BRL230 million. Additionally, the discounting of receivables operation with Rio Alto reduced the balance by BRL134 million. Cash and cash equivalents 383,983 607,073 • The 10% variation in other assets is explained by an increase in advances to suppliers in July, mainly referring to services provided in the current month that will be offset at the time the invoices for the service are received. Financial investments 11,145 14,574 • See below the components of Investments and the variation in the period: Derivative financial instruments 141,81 - BRL thousands jun/16 jul/16 Accounts receivable 3,687,366 4,178,799 SMPE - 14 Brasil Telecom Celular S.A 8,332,898 8,314,917 Inventories 58,894 54,031 MRED - BrT Comunicação Multimídia Ltda. 484,37 486,901 Current taxes recoverable 718,24 764,574 BTSF - BrT Card Serviços Financeiros S.A 8,006 8,056 Deposits and court blocked accounts 341,336 317,293 BRPE - Brasil Telecom Call Center S.A 6,983 8,8 Dividends and interest on capital 671,423 671,423 IGBR - Internet Group do Brasil S.A 967,896 1,030,371 Other assets 576,924 632,9 TCO4 - Copart 4 Participações S.A 360 367,511 Current assets TSR - Serede Serviços de Rede S.A 622,922 583,813 Credits with related parties 1,464 1,482 Affiliates 86,712 86,656 Deferred taxes recoverable 1,479,549 1,545,831 Investment held for sale 33,254 58,3 Other taxes 528,702 478,833 Other investments 12,948 12,929 Deposits and court blocked accounts 3,960,001 3,992,438 Investments Other assets 143,964 141,9 Source: Financial Statements and management information. Investments 10,915,989 10,958,255 Fixed assets 11,435,638 11,410,150 Intangible assets 529,664 511,419 Non-current assets Total assets Source: Financial Statements and management information Court-Supervised Reorganization - Oi September 15, 2016 PwC | Wald 32 Table of contents Executive Report Attachments Operating Parties Under Reorganization Telemar Norte Leste S.A. Balance sheet - Liabilities and Stockholders’ Equity Balance sheet – Liabilities and Stockholders’ Equity Alongside, we present the Balance Sheets (Liabilities and Stockholders’ Equity) at June 30 and July 31, 2016, of Telemar Norte Leste S.A., provided by Management. We address below the main variations that occurred in the period, presenting the respective clarifications provided. • The variation in Suppliers resulted from the Company Court-Supervised Reorganization, as the outstanding invoices at June 20, 2016 were not paid in July 2016 (as usual), being included in the list of creditors in the Court-Supervised Reorganization. They should be paid as determined in the PRJ. Additionally, the balances payable for services with other operators and partners in the business increased because it was not possible to effect an offset against accounts receivable, as already mentioned. BRL thousands Jun-16 Jul-16 Salaries, social charges and benefits 199,194 212,867 Suppliers 2,233,082 2,964,826 Loans and financing 8,300,198 8,396,509 Derivative financial instruments 2,139 - Current taxes payable 267,478 259,244 Other taxes 34,025 24,474 Dividends and interest on capital 849,083 849,082 Authorizations and concessions payable 30,598 35,536 Tax refinancing program 31,327 29,675 Provisions 262,729 252,327 Other obligations 36,055 22,518 Current liabilities Loans and financing 3,721,033 3,763,967 Other taxes 339,367 341,457 Tax refinancing program 229,729 229,875 Provisions 1,524,627 1,540,703 Other obligations 1,232,679 1,228,435 Non-current liabilities Stockholders’ equity Total liabilities and stockholders’ equity Source: Financial Statements and management information. Court-Supervised Reorganization - Oi September 15, 2016 PwC | Wald 33 Table of contents Executive Report Attachments Operating Parties Under Reorganization Telemar Norte Leste S.A. Balance sheet - Liabilities and Stockholders’ Equity Balance sheet – Liabilities and Stockholders’ Equity (cont.) • According to Management, the only appropriation affecting the short and long-term accounts of Loans and financing was the interest and exchange variation incurred during the period and taxes (IOF and IRRF) on loans with related companies (in local currency). BRL thousands Jun-16 Jul-16 Salaries, social charges and benefits 199,194 212,867 Suppliers 2,233,082 2,964,826 Loans and financing 8,300,198 8,396,509 Derivative financial instruments 2,139 - Current taxes payable 267,478 259,244 Other taxes 34,025 24,474 Dividends and interest on capital 849,083 849,082 Authorizations and concessions payable 30,598 35,536 Tax refinancing program 31,327 29,675 Provisions 262,729 252,327 Other obligations 36,055 22,518 Current liabilities Loans and financing 3,721,033 3,763,967 Other taxes 339,367 341,457 Tax refinancing program 229,729 229,875 Provisions 1,524,627 1,540,703 Other obligations 1,232,679 1,228,435 Non-current liabilities Stockholders’ equity Total liabilities and stockholders’ equity Source: Financial Statements and management information. Court-Supervised Reorganization - Oi September 15, 2016 PwC | Wald 34 Table of contents Executive Report Attachments Operating Parties Under Reorganization Telemar Norte Leste S.A. Income statement for the Period Income statement for the Period Alongside, we present the Income Statements for June and July 2016, provided by Management of the Parties Under Reorganization. We address below the main variations that occurred in the month, presenting the respective clarifications provided. • According to Management, the increase in General and Administrative expenses was caused by the recomposition of the provision for legal counsel expenses and the impact of the revision of the percentage distribution of operating expenses between the operating companies of the Group, previously mentioned for Oi S.A. • The increase in Other operating expenses was mainly due to the following reasons: - i) expense with the Tax Assessment Notice of Value-added Tax on Sales (ICMS PE), of BRL18 million, paid in the month; - ii) cost of the receivable discount transaction with Rio Alto, totaling BRL14 million (as already mentioned in Oi S.A.); and - iii) provision for employees’ profit sharing, of approximately BRL12 million; • In turn, the reduced Equity results of investees was caused by Oi Móvel’s result in July 2016, which was lower than that in June 2016. BRL thousands Jun-16 Jul-16 Gross operating revenue 1,197,292 1,171,301 Deductions from gross revenue (382,059) (383,303) Net Revenue from Product Sales and/or Services Cost of services provided and products sold (684,131) (621,308) Gross profit Selling expenses (138,285) (124,458) General and administrative expenses (88,113) (130,303) Other operating income 68,249 57,309 Other operating expenses (49,279) (83,538) Equity results of investees 355,629 17,219 Operating expenses/income Profit (loss) before financial result and taxes Financial result Deferred tax 65,433 67,334 Income tax and social contribution on net profit Consolidated Profit/Loss for the Period Source: Accounting trial balance sheets and PwC analysis. Court-Supervised Reorganization - Oi September 15, 2016 PwC | Wald 35 Table of contents Executive Report Attachments Operating Parties Under Reorganization Telemar Norte Leste S.A. Income statement for the Period Income statement for the Period (cont.) BRL thousands 42,902 42,932 • The exchange variations applied to amounts in foreign currency, mostly loans, was positive in June and negative in July. At the end of June, the Company still had a derivative portfolio with a financial institution, which resulted in a higher financial expense. Gross operating revenue 1,197,292 1,171,301 • The following table evidences the highest variations in certain account groups: Deductions from gross revenue (382,059) (383,303) BRL thousands 42,902 Variation 42,932 % on total variation Net Revenue from Product Sales and/or Services 815,233 787,998 Monetary and exchange variation on loans payable to third parties 538,359 (578,510) (40,151) 248% Cost of services provided and products sold (684,131) (621,308) Derivative transactions with financial instruments (335,782) 335,746 (35) -144% Gross profit 131,102 166,689 Interest and monetary variations/loans payable (intercompany) 4,719 (53,689) (48,970) 23% Selling expenses (138,285) (124,458) Interest on dividends and capital 10,305 (10,305) 4% General and administrative expenses (88,113) (130,303) Restatement for inflation of provisions (lawsuit losses) (7,058) (7,707) (14,765) 3% Other operating income 68,249 57,309 Interest and monetary variation on other liabilities (25,194) 6,388 (18,806) -3% Other operating expenses (49,279) (83,538) Tax on financial transactions (21,419) 6,441 (14,978) -3% Equity in the results 355,629 17,219 Exchange variation on financial investments abroad (10,943) 11,229 285 -5% Operating expenses/income 148,200 Remuneration on financial investment (1,447) 11,295 9,848 -5% Profit (loss) before financial result and taxes 279,303 Other (54,010) 46,017 (7,993) -20% Financial result 97,530 Total 97,530 Deferred tax 65,433 67,334 Source: Information provided by Management. Income tax and social contribution on net profit 65,433 67,334 Consolidated Profit/Loss for the Period 442,266 Source: Accounting trial balance sheets and PwC analysis. Court-Supervised Reorganization - Oi September 15, 2016 PwC | Wald 36 Table of contents Executive Report Attachments Operating Parties Under Reorganization Oi Móvel S.A. Balance sheet - Assets Balance sheet – Current and non-current assets Alongside, we present the Balance Sheets (Assets) at June 30 and July 31, 2016 of Oi Móvel S.A., provided by Management. We address below the main variations that occurred in the period, presenting the respective clarifications provided. • According to Management, there was a BRL711 million increase in Cash and cash equivalents mainly resulting from not paying the suppliers as a result of the RJ, together with the Company’s other operating cash flows in July. • The 2% reduction between June and July is also explained by the halt of onlending operations to other companies of the Group as a result of the RJ. Those companies render services that are billed by Oi Móvel. The amounts that should be onlent to the other companies of the Group are registered in a creditor account, which, due to the RJ, increased from June to July, impacting in a reduction in Accounts receivable . BRL thousands Jun-16 Jul-16 Cash and cash equivalents 653,894 1,303,202 Financial investments 48,824 47,932 Accounts receivable 2,555,709 2,511,328 Inventories 172,840 175,774 Current taxes recoverable 314,292 331,112 Deposits and court blocked accounts 50,883 47,248 Other assets 744,838 706,523 Current assets Credits with related parties 4,526,702 4,583,281 Financial investments 28,777 76,060 Deferred taxes recoverable 302,574 322,104 Other taxes 174,640 147,979 Deposits and court blocked accounts 874,999 884,481 Assets in connection with pension funds - 3,710 Prepaid expenses - 5,599 Other assets 68,767 58,892 Investments 229,580 220,151 Fixed assets 8,090,963 8,082,261 Intangible assets 2,101,523 2,071,710 Non-current assets Total assets Source: Financial Statements and management information. Court-Supervised Reorganization - Oi September 15, 2016 PwC | Wald 37 Table of contents Executive Report Attachments Operating Parties Under Reorganization Oi Móvel S.A. Balance sheet - Assets Balance sheet – Current and Non-current assets (cont.) • The reduction in the Other assets balance was mainly due to the reduction in the expenses of FISTEL (Telecom Inspection Fund). According to Management, the payment is made in advance (in March) and the amount of BRL 58 million refers to the monthly installment appropriated to the P&L. • The variation in Credits with related parties refers to the impact of the interest on intercompany loans the Company has with Oi S.A. and Telemar Norte Leste, net of taxes, except for the IOF, as well as private debentures in local currency that the Company has with Oi S.A. • The increase in Financial investments of BRL47 million in non-current assets was caused by the restitution, by the financial institution, of the amount of a long-term investment connected with a corresponding financing operation with the same financial institution. BRL thousands Jun-16 Jul-16 Cash and cash equivalents 653,894 1,303,202 Financial investments 48,824 47,932 Accounts receivable 2,555,709 2,511,328 Inventories 172,840 175,774 Current taxes recoverable 314,292 331,112 Deposits and court blocked accounts 50,883 47,248 Other assets 744,838 706,523 Current assets Credits with related parties 4,526,702 4,583,28 Financial investments 28,777 76,060 Deferred taxes recoverable 302,574 322,104 Other taxes 174,640 147,979 Deposits and court blocked accounts 874,999 884,481 Assets related to pension funds - 3,710 Prepaid expenses - 5,599 Other assets 68,767 58,892 Investments 229,580 220,151 Fixed assets 8,090,963 8,082,261 Intangible assets 2,101,523 2,071,710 Non-current assets Total assets Source: Financial Statements and management information. Court-Supervised Reorganization - Oi September 15, 2016 PwC | Wald 38 Table of contents Executive Report Attachments Operating Parties Under Reorganization Oi Móvel S.A. Balance sheet - Liabilities and Stockholders’ Equity Balance sheet – Liabilities and Stockholders’ Equity Alongside, we present the Balance Sheets (Liabilities and Stockholders’ Equity) at June 30 and July 31, 2016 of Oi Móvel S.A., provided by Management. We address below the main variations that occurred in the period, presenting the respective clarifications provided. • As already explained, there was an increase in the Suppliers balance for all Operating Parties Under Reorganization (TNL, Oi Móvel and Oi S.A.) due to the Court-Supervised Reorganization. According to Management, all invoices for services provided until June 20, 2016 were not paid in July 2016. Furthermore, the Parties Under Reorganization have also been prevented from paying for services from other business partner operators, which also contributed to an increase in the balance. • According to Management, the reduction in Other obligations is mainly explained by a late reconciliation of the invoicing of a recharging partner (intermediary that acquires prepaid telephony credits from the Company and resells them to clients). This invoicing, which is usually recognized to the extent of credit consumed, will be regularized in August. BRL thousands Jun-16 Jul-16 Salaries, social charges and benefits 36,115 41,725 Suppliers 3,183,248 3,763,00 Loans and financing 1,146,025 1,155,621 Current taxes payable 373,077 402,967 Dividends and interest on capital 90 90 Authorizations and concessions payable 16,769 17,334 Tax refinancing program 3,757 3,832 Provisions 105,683 107,054 Other obligations 1,331,364 1,241,08 Current liabilities Loans and financing 5,664,416 5,785,573 Other taxes 491,332 495,146 Authorizations and concessions payable 7,298 7,223 Tax refinancing program 27,554 27,403 Provisions 154,675 150,242 Pension fund provisions 29 29 Other obligations 65,475 66,109 Non-current liabilities Stockholders’ equity Total liabilities and Stockholders’ equity Source: Financial Statements and management information. Court-Supervised Reorganization - Oi September 15, 2016 PwC | Wald 39 Table of contents Executive Report Attachments Operating Parties Under Reorganization Oi Móvel S.A. Balance sheet - Liabilities and Stockholders’ Equity Balance sheet – Liabilities and Stockholders’ Equity (cont.) • The increase of 2% in Loans and financing refers mainly to the exchange variation on the principal payable in the long term (BRL96 million) plus interest accrued in the period (BRL24 million), with total impact of BRL120 million in July. The total long term balance refers to operations with related parties, whereas in the short term the balances are payable to third parties. BRL thousands Jun-16 Jul-16 Salaries, social charges and benefits 36,115 41,725 Suppliers 3,183,248 3,763,001 Loans and financing 1,146,025 1,155,62 Current taxes payable 373,077 402,967 Dividends and interest on capital 90 90 Authorizations and concessions payable 16,769 17,334 Tax refinancing program 3,757 3,832 Provisions 105,683 107,054 Other obligations 1,331,364 1,241,081 Current liabilities Loans and financing 5,664,416 5,785,573 Other taxes 491,332 495,146 Authorizations and concessions payable 7,298 7,223 Tax refinancing program 27,554 27,403 Provisions 154,675 150,242 Pension fund provisions 29 29 Other obligations 65,475 66,109 Non-current liabilities Stockholders’ equity Total liabilities and stockholders’ equity Source: Financial Statements and management information Court-Supervised Reorganization - Oi September 15, 2016 PwC | Wald 40 Table of contents Executive Report Attachments Operating Parties Under Reorganization Oi Móvel S.A. Income statement Income statement for the Period Alongside, we present the Income Statements for June and July 2016, provided by Management of the Parties Under Reorganization. We address below the main variations that occurred in the month, presenting the respective clarifications provided. • We noted a substantial increase in the gross margin compared to a reduction of only 2% in operating revenue. Management explained that the variation was mainly due to the reduction in EILD lease costs between related companies, the lease of towers and third-party services (cable TV). Gross profit x Gross margin Source: Accounting trial balances and PwC analysis BRL thousands Jun-16 Jul-16 Gross operating revenue 1,447,082 1,474,627 Deductions from gross revenue (635,807) (657,292) Net Revenue from Product Sales and/or Services Cost of services provided and products sold (626,079) (515,683) Gross profit 1 2 Selling expenses (73,146) (126,625) General and administrative expenses (72,658) (79,028) Other operating income 16,812 32,674 Other operating expenses (46,322) (58,614) Equity results of investees (8,060) (9,429) Operating expenses/income Profit before financial result and taxes Financial result Current tax 15,038 (15,058) Deferred tax (375,206) 19,530 Income tax and social contribution on net profit Consolidated Profit/Loss for the Period Source: Accounting trial balance sheets and PwC analysis Court-Supervised Reorganization - Oi September 15, 2016 PwC | Wald 41 Table of contents Executive Report Attachments Operating Parties Under Reorganization Oi Móvel S.A. Income statement Income statement for the Month (cont.) • The BRL15.8 million variation in Other operating income refers to the recording of amounts received from clients, the recognition of which as revenue is delayed, occurring only when the payers are identified, according to the time required by the responsible area to process and approve the recognition as revenue. During that time, the Company is able to identify, reconcile and regularize those receivables, which could include, for example, duplicated payments, or incorrect amounts that will be returned to clients and, therefore, not recognized in the P&L. Every month the amounts could vary in accordance with the occurrence of that type of receipt by the Company and the effort made to reconcile the amounts, which, as we were informed, are consistently not significant when compared to total revenues. As mentioned by Management, there is no specific concentration of clients, the individual amounts being quite low, although numerous. • Other operating expenses were mainly impacted by the charges on the discounting of receivables with Rio Alto, amounting to BRL13 million. In June 2016, the transaction did not occur. • As mentioned by Management, Oi Móvel computed taxable income that resulted in the reporting of Income tax and social contribution on net profit for June. The deferred income tax (IRPJ) and Social Contribution (CSLL) on temporary additions are related to exchange variations of foreign intercompany loans. The IRPJ and CSLL on tax losses and the negative calculation base is related to the offsetting of tax losses and the negative calculation base computed by Company. BRL thousands Jun-16 Jul-16 Gross operating revenue 1,447,082 1,474,627 Deductions from gross revenue (635,807) (657,292) Net Revenue from Product Sales and/or Services Cost of services provided and products sold (626,079) (515,683) Gross profit Selling expenses (73,146) (126,625 ) General and administrative expenses (72,658) (79,028 ) Other operating income 16,812 32,674 Other operating expenses (46,322) (58,614 ) Equity results of investees (8,060) (9,429) Operating expenses/income Profit before financial result and taxes Financial result Current tax 15,038 (15,058) Deferred tax (375,206) 19,530 Income tax and social contribution on net profit Consolidated Profit/Loss for the Period Source: Accounting trial balance sheets and PwC analysis. Income statement for the Month • As mentioned earlier, in July 2016, there was a revision in criteria for allocating operating expenses, which resulted in a change in the components and amounts allocated to the Selling expenses and General and administrative expenses between the operating companies of the Group. Court-Supervised Reorganization - Oi September 15, 2016 PwC | Wald 42 Table of contents Executive Report Attachments Operating Parties Under Reorganization Oi Móvel S.A. Income statement Income statement for the Period (cont.) BRL thousands 16-Jun 16-Jul • The reduction in the Company’s financial revenue was mainly attributable to the depreciation of the Real against the Euro and U.S. dollar in July, generating an expense exceeding BRL800 million between interest and exchange variations in the period, mainly with Oi Coop. Gross operating revenue 1,447,082 1,474,627 BRL thousands 16-Jun Variation 16-Jul % on total variation Deductions from gross revenue (635,807) (657,292) Interest and monetary/exchange variations payable (intercompany) 699,361 822,122 (122,761) 100% Net Revenue from Product Sales and/or Services 811,275 817,335 Other 38,479 (1,200) 39,679 0% Cost of services provided and products sold (626,079) (515,683) Financial result 737,839 1 820,922 2 Gross profit 185,196 301,652 Source: Information provided by Management. Selling expenses (73,146) (126,625) General and administrative expenses (72,658) (79,028) Other operating income 16,812 32,674 Other operating expenses (46,322) (58,614) Equity results of investees (8,060) (9,429) Operating expenses/income Profit before financial result and taxes 1,823 60,629 Financial result 737,839 Current tax 15,038 (15,058) Deferred tax (375,206) 1 19,530 2 Income tax and social contribution on net profit 4,472 Consolidated Profit/Loss for the Period 379,494 Source: Accounting trial balance sheets and PwC analysis. Court-Supervised Reorganization - Oi September 15, 2016 PwC | Wald 43 Table of contents Executive Report Attachments Non-operating Parties Under Reorganization – Introduction to the analysis of individual financial information The purpose of this section is to present the main variations in equity and the results reported by the Non-Operating Parties Under Reorganization for the period, commenting on the related causes for such variations, based on management’s explanations. The non-operating Companies undergoing the Court-Supervised Reorganization are: Portugal Telecom Internacional Finance B.V. Oi Brasil Holdings Coöperatief U.A. COPART 4 Participações S.A. – Em Recuperação Judicial COPART 5 Participações S.A. – Em Recuperação Judicial Court-Supervised Reorganization - Oi September 15, 2016 PwC | Wald 44 Table of contents Executive Report Attachments Non-operating Parties Under Reorganization Portugal Telecom Internacional Finance B.V. (PTIF) Balance sheet Balance sheet Alongside, we present the Balance Sheets at June 30 and July 31, 2016 of PTIF, provided by Management. We address below the main variations that occurred in the period, presenting the respective clarifications provided. • The BRL140 million increase in Other investments , corresponding to the interests in other companies of the Group, results from foreign exchange variation and the variation in the quotation of the traded shares of the investees in the period. • Other current assets represent the balance of the intercompany loans of PTIF with Oi Coop and Timor Telecom. The variation between June and July was mainly due to the increase of approximately €13.8 million (BRL49.7 million) in interest plus the impact of exchange variations on the interest incurred to Oi Coop of BRL2.5 million, due to the BRL versus Euro rate fluctuation in July. • The increase in Loans and financing resulted from a depreciation of the Real by 1.75% (see below). According to Management, it was necessary to anticipate the closing of the accounts of PTIF and Oi Coop in July in order to comply with the time limits for filing documents regarding the Court-Supervised Reorganization in Europe. Therefore, the following closing quotations were used as the basis: - - BRL3.2819/US$ (depreciation of the Real by 2.25% against the U.S. dollar); and - -BRL3.6035/€ (depreciation of the Real by 1.75% against the Euro). BRL thousands Jun-16 Jul-16 Cash and cash equivalents 27,183 36,737 Current taxes recoverable 23,961 24,381 Credits with related parties 1,757,672 1,788,730 Other investments 262,898 403,110 Other current assets 148,991 201,819 Current assets Credits with related parties 11,681,778 11,886,624 Non-current assets Total assets Suppliers 1,342 2,003 Loans and financing 13,870,478 14,162,647 Social and labor obligations 85 91 Tax obligations 10,186 10,246 Other obligations 133 135 Current liabilities Loans and financing - - Non-current liabilities - - Stockholders’ equity Total liabilities and stockholders’ equity Source: Financial Statements and management information. Court-Supervised Reorganization - Oi September 15, 2016 PwC | Wald 45 Table of contents Executive Report Attachments Non-operating Parties Under Reorganization Portugal Telecom Internacional Finance B.V. (PTIF) Balance sheet Balance sheet (cont.) • The details of Loans and financing are presented below: PTIF BRL thousands Jun-16 Jul-16 Bond Principal – Foreign currency 13,688,680 13,928,717 Bond Interest – Foreign currency 213,160 264,922 Rectification of costs and commissions (31,362) (30,992) Loans and financing Source: Information provided by Management. BRL thousands Jun-16 Jul-16 Cash and cash equivalents 27,183 36,737 Current taxes recoverable 23,961 24,381 Credits with related parties 1,757,672 1,788,730 Other investments 262,898 403,110 Other current assets 148,991 201,819 Current assets Credits with related parties 11,681,778 11,886,624 Non-current assets Total assets Suppliers 1,342 2,003 Loans and financing 13,870,478 14,162,647 Social and labor obligations 85 91 Tax obligations 10,186 10,246 Other obligations 133 135 Current liabilities Loans and financing - - Non-current liabilities - - Stockholders’ equity Total liabilities and stockholders’ equity Source: Financial Statements and management information. Court-Supervised Reorganization - Oi September 15, 2016 PwC | Wald 46 Table of contents Executive Report Attachments Non-operating Parties Under Reorganization Portugal Telecom Internacional Finance B.V. (PTIF) Income statement for the Period Income statement for the Period Alongside, we present the Income Statements for June and July 2016, provided by Management of the Parties Under Reorganization. We address below the main variations that occurred between the two months, presenting the respective clarifications provided. • The variation in Other operating expenses resulted from an account reclassification. The balance in this account group as of June was reclassified to Financial expenses . • The variation in the Financial result was due to the increase in financial income, as the interest receivable benefited from the impact of the Real against the Euro and U.S. dollar exchange rates in the month. • Another factor to be highlighted in the monthly result is that the appreciation of the Real in June negatively affected the exchange variation. In July, the currency depreciation against the Euro specifically produced a contrary financial income effect, by reducing the financial expense. BRL thousands Jun-16 Jul-16 Gross operating revenue - - Deductions from gross revenue - - Net Revenue from Product Sales and/or Services - - Cost of services provided and products sold - - Gross profit - - General and administrative expenses (201) (861) Other operating income (expenses) 193,230 (4) Operating expenses/income Income before financial result and taxes Financial result Current tax (1,379) 11,756 Income tax and social contribution on net profit Consolidated Profit for the Period Source: Accounting trial balance sheets and PwC analysis. Court-Supervised Reorganization - Oi September 15, 2016 PwC | Wald 47 Table of contents Executive Report Attachments Non-operating Parties Under Reorganization Oi Brasil Holdings Coöperatief U.A. Balance sheet Balance sheet Alongside, we present the Balance Sheets at June 30 and July 31, 2016 of Oi Brasil Holdings Coöperatief U.A., provided by Management. We address below the main variations that occurred in the month, presenting the respective clarifications provided. • Management informed us that, due to a change in the chart of accounts of Oi Coop, the amounts registered as Other assets refer mainly to interest on Credits with related parties . Therefore, the balance of both groups of accounts should be analyzed together in the months reported. Analyzed in this manner, the variation is of 2%, explained by the interest recognized in the period and also by the depreciation of the Real against the Euro. • Loans and financing with third parties were also affected by exchange variations in the period, which generated a negative effect of approximately BRL140 million, partially offset by interest of BRL32 million. BRL thousands Jun-16 Jul-16 Oi Coop Cash and cash equivalents 16,373 15,818 BRL thousands Jun-16 Jul-16 Other assets 273,380 1,901 Related parties 13,517,201 13,803,974 Current assets Bond Loans 6,901,322 7,073,257 Credits with related parties 19,588,447 20,294,638 Loans and financing Non-current assets Source: Information provided by Management. Total assets Loans and financing 8,736,745 8,990,607 Current liabilities Loans and financing 11,681,778 11,886,624 Other obligations 13,215 13,446 Non-current liabilities Stockholders’ equity Total liabilities and stockholders’ equity Source: Financial Statements and management information. Court-Supervised Reorganization - Oi September 15, 2016 PwC | Wald 48 Table of contents Executive Report Attachments Non-operating Parties Under Reorganization Oi Brasil Holdings Coöperatief U.A. Balance sheet Balance sheet (cont.) As informed by Management, it was necessary to anticipate the closing of the monthly accounts of PTIF and Oi Coop in July to comply with the time limits for filing documents with respect to the Court-Supervised Reorganization in Europe. Therefore, the following closing quotations were used: - BRL3.2819/US$ (depreciation of the Real by 2.25% against the US dollar); and - BRL3.6035/€ (depreciation of the Real by 1.75% against the Euro). BRL thousands Jun-16 Jul-16 Cash and cash equivalents 16,373 15,818 Other assets 273,380 1,901 Current assets Credits with related parties 19,588,447 20,294,638 Non-current assets Total assets Loans and financing 8,736,745 8,990,607 Current liabilities Loans and financing 11,681,778 11,886,624 Other obligations 13,215 13,446 Non-current liabilities Stockholders’ equity Total liabilities and stockholders’ equity Source: Financial Statements and management information. Court-Supervised Reorganization - Oi September 15, 2016 PwC | Wald 49 Table of contents Executive Report Attachments Non-operating Parties Under Reorganization Oi Brasil Holdings Coöperatief U.A. Income statement for the Period Income statement for the Period Alongside, we present the Income Statements for June and July 2016, provided by the Management of the Parties Under Reorganization. We address below the main variations that occurred in the month, presenting the respective clarifications provided. • According to Management, the variation in General and administrative expenses in July was due to the correction of a bad entry in the trial balance sheet generated in Holland (Company’s head office) in June. • The Financial result presented a negative variation for financial income and expenses. In general, the variation occurred due to the impact of the currencies exchange rates in July. It should be noted that the exchange variation on the principal is reflected in the expense account, irrespective of whether the variation is positive or negative. BRL thousands Jun-16 Jul-16 Gross operating revenue Deductions from gross revenue Net Revenue from Product Sales and/or Services Cost of services provided and products sold Gross profit General and administrative expenses 324 (282) Operating expenses/income 324 (282) Profit (loss) before financial result and taxes 324 (282) Financial result (706,259) (13,542) Current tax 21 22 Income tax and social contribution on net profit 21 22 Consolidated Loss for the Period (705,914) (13,802) Source: Accounting trial balance sheets and PwC analysis. Court-Supervised Reorganization - Oi September 15, 2016 PwC | Wald 50 Table of contents Executive Report Attachments Non-operating Parties Under Reorganization Copart 4 Participações S.A. Balance sheet Balance sheet Alongside, we present the Balance Sheets at June 30 and July 31, 2016 of Copart 4 Participações S.A., provided by Management. We address below the main variations that occurred in the month, presenting the respective clarifications provided. • Management informed us that Copart 4 paid BRL15.2 million in taxes in July, for which reason the Cash and cash equivalents balance decreased. The funds came mostly from the Financial investments . This movement totaled, in both accounts, a reduction of BRL14.4 million, which corresponds to approximately 95% of the total taxes reported. • The increase of BRL11 million in Loans receivable refers to the recognition of interest in the month regarding the intercompany loans and private debentures held by Copart 4 with related parties. The cost of the intercompany loans varies between 103% and 115% of the CDI (interbank deposit interest rates). BRL thousands Jun-16 Jul-16 Cash and cash equivalent 11,517 4,416 Financial investments 13,678 5,767 Accounts receivable 191,816 210,114 Current taxes recoverable 424 84 Prepaid expenses - 3,623 Other assets 14,066 9,911 Loans receivable 143,183 154,647 Current assets Credits with related parties 861,817 861,819 Deposits and court blocked accounts 46 59 Investments 203,178 201,430 Non-current assets Total assets Salaries, social charges and benefits 48 48 Suppliers 54 54 Loans and financing 1,004,851 1,018,752 Current taxes payable 15,587 6,121 Dividends and interest on capital - 51,917 - 51,917 Other obligations 7,268 7,467 Current liabilities Loans and financing - - Non-current liabilities - - Stockholders’ equity Total liabilities and stockholders’ equity Source: Financial Statements and management information. Court-Supervised Reorganization - Oi September 15, 2016 PwC | Wald 51 Table of contents Executive Report Attachments Non-operating Parties Under Reorganization Copart 4 Participações S.A. Balance sheet Balance sheet (cont.) • Current taxes recoverable and payable decreased due to the fact that the Company assesses the Income Tax and Social Contribution based on the quarterly taxable income. The 2 nd quarter ended in June 2016 and the 3 rd quarter commenced in July 2016. In June 2016, a reconciliation between liabilities (the IRPJ and CSLL computed) and assets (estimated IRPJ and CSLL) was effected, and in July 2016 the IRPJ and CSLL computed was recorded. • The BRL13.9 million increase in Loans and financing is explained by the increase in the interest rate index used to updated the debt related to the CRI – Real Estate Receivables Certificate. The calculation methodology considers a Consumer Price Index (IPCA) of 2 months prior to the base date. Hence, in June, the IPCA of April (0.61%) was used, and in July the index for May (0.78%) was used. For further information on this variation, refer to the table below, which presents the evolution of the Company’s financial debt between the months analyzed. BRL thousands Jun-16 Jul-16 Copart 4 Cash and cash equivalents 11,517 4,416 BRL thousands Jun-16 Jun-16 Financial investments 13,678 5,767 Real estate credit certificates 1,029,715 1,043,232 Accounts receivable 191,816 210,114 Costs and commissions in local currency (24,864) (24,480) Current taxes recoverable 424 84 Loans and financing Prepaid expenses - 3,623 Source: Information provided by Management. Other assets 14,066 9,911 Loans receivable 143,183 154,647 Current assets Credits with related parties 861,817 861,819 Deposits and court blocked accounts 46 59 Investments 203,178 201,430 Non-current assets Total assets Salaries, social charges and benefits 48 48 Suppliers 54 54 Loans and financing 1,004,851 1,018,752 Current taxes payable 15,587 6,121 Other taxes - - Dividends and interest on capital 51,917 51,917 Other obligations 7,268 7,467 Current liabilities Loans and financing - - Non-current liabilities - - Stockholders’ equity Total liabilities and stockholders’ equity Source: Financial Statements and management information. Court-Supervised Reorganization - Oi September 15, 2016 PwC | Wald 52 Table of contents Executive Report Attachments Non-operating Parties Under Reorganization Copart 4 Participações S.A. Income statement for the Period Income statement for the Period Alongside, we present the Income Statements for June and July 2016, provided by Management of the Parties Under Reorganization. We address below the main variations that occurred in the month, presenting the respective clarifications provided. • The largest monthly variation was the absence of Selling expenses in July, due to changes in the practices related to cultural project sponsorships. The variation occurs occasionally, and therefore this is a non-recurrent item in the result of the Parties Under Reorganization. • The Financial result was impacted basically by two factors, namely: - Reduction in financial investment income, due to the decrease in the average cash. - Increase of expenses with interest on the CRI debt, due to the increase in the calculation index utilized (2-month IPCA), as mentioned above. BRL thousands Jun-16 Jul-16 Gross operating revenue 18,298 18,298 Deductions from gross revenue (1,693) (1,693) Net Revenue from Product Sales and/or Services Cost of services provided and products sold (1,747) (1,748) Gross profit Selling expenses (190) - Other operating expenses (553) (556) Operating expenses Profit before financial result and taxes Financial result Current tax (4,496) (3,866) Income tax and social contribution on net profit Consolidated Profit for the Period Source: Accounting trial balance sheets and PwC analysis. Court-Supervised Reorganization - Oi September 15, 2016 PwC | Wald 53 Table of contents Executive Report Attachments Non-operating Parties Under Reorganization Copart 5 Participações S.A. Balance sheet Balance sheet Alongside, we present the Balance Sheets at June 30 and July 31, 2016 of Copart 5 Participações S.A., provided by Management. We address below the main variations that occurred in the month, presenting the respective clarifications provided. • Accounts receivable refers solely to the rent receivable from Oi S.A. • Loans and financing similar to Copart 4, varied due to the increase in the interest accrued on the CRI – Real Estate Receivables Certificate debt, in accordance with the calculation methodology adopted by the Company, which is similar to that explained for Copart 4. BRL thousands Jun-16 Jul-16 Copart 5 Cash and cash equivalents 10,959 9,440 BRL thousands Jun-16 Jun-16 Financial investments 27,058 21,134 Real estate credit certificates 489,467 495,892 Accounts receivable 91,252 99,957 Costs and commissions in local currency (11,819) (11,637) Current taxes recoverable 459 71 Loans and financing Other assets 62 62 Source: Information provided by Management. Loans receivable 68,131 73,586 Current assets Credits with related parties 410,177 410,178 Deposits and court blocked accounts 48 48 Other assets 2,866 2,866 Investments 53,304 52,762 Non-current assets Total assets Salaries, social charges and benefits 1 1 Suppliers 2 2 Loans and financing 477,648 484,255 Current taxes payable 8,245 3,200 Dividends and interest on capital 57,104 57,104 Other obligations 4,278 4,378 Current liabilities Loans and financing - - Non-current liabilities - - Stockholders’ equity Total liabilities and stockholders’ equity Source: Financial Statements and management information. Court-Supervised Reorganization - Oi September 15, 2016 PwC | Wald 54 Table of contents Executive Report Attachments Non-operating Parties Under Reorganization Copart 5 Participações S.A. Income statement for the Period Income statement for the Period Alongside, we present the Income Statements for June and July 2016, provided by Management of the Parties Under Reorganization. We address below the main variations that occurred in the month, presenting the respective clarifications provided. • According to Management, and as seen for Copart 4, the largest monthly variation occurred in Selling expenses , which are related to cultural project sponsorships, which were terminated. • The Financial result varied because of the reduction in financial income, especially on financial investments, used to fund the payment of taxes. In turn, financial expenses increased due to the variation in the IPCA, the index utilized to calculate the interest on the CRI-Real Estate Receivables Certificate debt. BRL thousands Jun-16 Jul-16 Gross operating revenue 8,705 8,705 Deductions from gross revenue (805) (805) Net Revenue from Product Sales and/or Services Cost of services provided and products sold (546) (543) Gross profit Selling expenses (103) - Other operating expenses - (1) Operating expenses Profit before financial result and taxes Financial result 75 Current tax (2,412) (2,122) Income tax and social contribution on net profit Consolidated Profit for the Period Sources: Accounting trial balance sheets and PwC analysis. Court-Supervised Reorganization - Oi September 15, 2016 PwC | Wald 55 Table of contents Executive Report Attachments Resolution of Pending Matters in the Preliminary Activity Report • The Preliminary Activity Report, dated August 24, 2016, presented certain limitations to clarifications, which we informed would be explained and addressed in this report. We present below all the information received about those limitations. Oi S.A. • We had observed a reduction in Cash and cash equivalents of approximately BRL3.8 billion, between March and June 2016. The principal reasons for that reduction were: i. Negative operating cash flow + fixed asset investments totaling BRL670 million in the period, ii. Payment of BRL2.1 billion to other companies of the Group, including usual internal financing operations of Oi subsidiaries to meet their treasury requirements. The main items were: ○ Intercompany loan by Oi S.A. to Oi Móvel of BRL615 million, for the latter to settle an installment of mobile licenses foreseen in the payment and financing plan for investments in fixed assets for the quarter. ○ Intercompany loan by Oi S.A. to Telemar totaling BRL1.4 billion, for the latter to settle, on the contractual due date, the external debt and related swaps totaling BRL773 million, plus BRL539 million for financing the operating cash flow of that company, as well as to regularize and settle outstanding transactions with other Group companies. iii. Payment of debts with third parties (BRL629 million) and payment with respect to the settlement of derivative transactions (BRL340 million), totaling BRL969 million. Court-Supervised Reorganization - Oi September 15, 2016 PwC | Wald 56 Table of contents Executive Report Attachments Resolution of Pending Matters in the Preliminary Activity Report (cont.) Oi S.A. (cont.) • Between March and June 2016, the asset balance of Credits with related parties increased by 78%, mainly due to the increase in the amount of loans receivable from Telemar Norte Leste (BRL1.3 billion). This loan had not been duly explained by the date the Preliminary Activity Report was issued. We were informed that the loan operation was made in order to: i. cover the negative operating cash flow of approximately BRL38 million, plus investments amounting to BRL438 million and BRL63 million referring to employment termination charges, totaling a negative cash flow impact of BRL539 million; ii. payments made in the period, related to the settlement of swap transactions that were concluded (approximately BRL179 million); iii. amortization of financing with creditors (financial institutions) on their respective due dates during the quarter, amounting to BRL594 million. Court-Supervised Reorganization - Oi September 15, 2016 PwC | Wald 57 Table of contents Executive Report Attachments Pending Matters in the Preliminary Activity Report Oi S.A. • Between March 2016 and June 2016, we noted that the balances in Assets corresponding to the pension fund and prepaid expenses reduced to zero. Management informed us that this variation was due to the reclassification of accounts. In March 2016, those balances were presented individually, whereas in June 2016 they started to be presented under the heading "other assets". Between the first and second quarters, the Assets related to pension fund and prepaid expenses accounts (short and long-term) varied positively by 4% and negatively by 3%, respectively. Furthermore, in comparing the components of Other assets in the periods, we noted that the balance varied by only 2%. The variation was mainly due to the reduction of 72% in advances to suppliers. This reduction is explained by the decrease in the advances made to Conecta, which started to be compensated by intercompany loans and capital contributions. Oi Móvel S.A. • With respect to the reduction in Accounts receivable which occurred in the quarter, we obtained comments from Management, stating that if the Credits with related parties are also considered, the variation amounts to BRL16 million, which is justifiable considering the Court-Supervised Reorganization process and the financial situation of the Parties Under Reorganization. Court-Supervised Reorganization - Oi September 15, 2016 PwC | Wald 58 Table of contents Executive Report Attachments List of creditors Court-Supervised Reorganization - Oi September 15, 2016 PwC | Wald 59 Table of contents Executive Report Attachments • Based on its controls and internal systems, Oi Management has prepared and consolidated a list of all the obligations that, according to Management, should make up the base of creditors at the time the Court-Supervised Reorganization was applied for (June 20, 2016). This list was attached to the records of the application granted on June 29, 2016. The list is being rectified and updated by the management of the Parties Under Reorganization, as presented in the columns towards the right in the accompanying table. • The table breaks down the list of creditors classified as: Class 1 (labor creditors), Class 2 (creditors with liens), Class 3 (unsecured creditors) and Class 4 (small companies and small-sized companies). The conversion of the installments in foreign currency into the Brazilian Real was based on the “PTAX” (issued by the Brazilian Central Bank) rate as of June 20, 2016. • The work conducted by Management together with the Administrators, which focuses on assessing the consistency of the creditors list and also the evaluation by the Administrators of the criteria adopted by Management for the inclusion or not of certain creditors and for calculating the respective amounts listed, remains in progress. We will provide information with more details in the subsequent reports about the progress of this work for the knowledge of Your Honor. Prepared on Prepared on June 20, 2016 August 4, 2016 Creditors per Area Number of creditors BRL Million Number of creditors BRL Million Legal – Labor lawsuits 5,007 483 4,978 479 Attorneys’ fees 191 88 188 87 Pension fund 1 534 1 534 Suppliers - CAP – Attorneys 6 1 6 1 Legal – Civil - PEX - - 40 3 Class 1 – Labor Creditors Financial 1 3,327 1 3,327 Class 2 - Creditors with liens 1 1 Financial 19 46,105 16 40,550 Anatel - AGU and judicial sphere 1 7,201 - - Anatel – Administrative sphere 1 3,891 1 11,092 Legal - PEX Civil Lawsuits 43,432 1,373 43,463 1,373 Suppliers - CAP - Suppliers 746 1,366 806 7,005 Suppliers - CAP - Intercompany 78 238 - - Legal – Strategic Civil Lawsuits 62 152 62 152 Legal - JEC Proceedings 12,202 106 12,251 106 Legal – Consumer Civil Proceedings 1,902 85 1,953 86 Legal – Administrative Proceedings 90 11 - - Attorneys’ fees 37 4 37 4 PROCON /ANCINE - - 90 11 Suppliers RH - - 8 17 Class 3 – Unsecured Creditors Legal - JEC Proceedings 1,909 113 1,909 113 Suppliers - CAP - Suppliers 1,105 63 1,105 63 Legal – Strategic Civil Lawsuits 18 7 18 7 Legal - JEC Proceedings 31 0 31 0 Legal – Consumer Civil Proceedings 11 0 11 0 Class 4 – Small companies and small-sized companies Total creditors Source: Information provided by Management. Court-Supervised Reorganization - Oi September 15, 2016 PwC | Wald 60 Table of contents Executive Report Attachments Summary of Administrators' Activities Court-Supervised Reorganization - Oi September 15, 2016 PwC | Wald 61 Table of contents Executive Report Attachments Summary of Administrators Activities to date The Administrators have been meeting weekly and maintaining daily contact with the Parties Under Reorganization, in order to obtain information and clarifications requested by the creditors. The Administrators are being contacted on a daily basis, by phone or e-mail, by creditors seeking to clarify doubts and obtain information about the Court-Supervised Reorganization process and the liabilities that Oi considers to be payable. The Administrators have been answering the questions from the creditors, meeting everyone who requests personal attention and forwarding to the Parties Under Reorganization the requests for information related to the claims of creditors that have contacted the Administrators for this purpose. In order to better serve the creditors and help provide ample access to general information regarding the Court-Supervised Reorganization, the Administrators have put into operation a “0800” (free) line for direct service to creditors, in addition to a website. Its content is updated on a regular basis, also to include “frequently asked questions” and answers regarding the doubts most frequently addressed to the Administrators and also to provide qualification and dispute forms and other documents that will contribute to a better identification of the claim that is intended to be included or disputed. With respect to lawsuits, the Administrators continue to give special attention to the volume of the lawsuits and the effects that they could generate on the Court-Supervised Reorganization. With respect to the lawsuits in progress against the Parties Under Reorganization in Rio Grande do Sul and Santa Catarina, discussing the Landline Telephony Expansion Program (“PEX”), the Administrators are working to provide the creditors involved in those lawsuits with as much information as possible regarding the reorganization plan to be presented. Also due to the large number of lawsuits and in compliance with the request made by Your Honor, the Administrators are maintaining contact with the Parties Under Reorganization in order to assist in organizing a class mediation capable of expediting as much as possible the achievement of a solution for the disputes raised in the lawsuits. Regarding the lawsuit of Oi Brasil Holdings Cooperatief UA in Holland, the Administrators have been contacted by the respective court administrator, with whom it will prepare a Protocol of Insolvency that will regulate the exchange of information between the courts concerning the Court-Supervised Reorganization of the Parties Under Reorganization in Brazil, as directed by Your Honor. With respect to the “bondholders” and “bond trustees”, the Administrators have also been in contact with the representatives thereof, and numerous other foreign creditors that have requested contact with the Administrators through conference calls and meetings to address their various doubts. As mentioned in the Preliminary Report, as a result of this assistance made by phone, e-mail or meetings, the Administrators have taken a series of actions. Court-Supervised Reorganization - Oi September 15, 2016 PwC | Wald 62 Table of contents Executive Report Attachments Summary of Administrators' activities to date (cont.) The Administrators continue analyzing legal matters with different complexities and from different disciplines of law, including international law, considering the numerous questionings that are being brought to us. The Administrators continue to receive support documentation for disputes and claims from domestic and foreign creditors, and have already gathered a substantial amount of such. With respect to Monthly Reports, we keep analyzing and questioning the information presented by the Management of the Parties Under Reorganization in meetings and numerous phone calls, and have also requested new data and information, principally those of financial and accounting nature for the months of June and July 2016. For the first time, we had access to the consolidated financial information of the seven Parties Under Reorganization, and preliminarily discussed with Management the process of consolidation and intra-group eliminations, as well as intercompany operations. We look forward, in the next RMAs, to be able to analyze the information in a consolidated manner for the seven Parties Under Reorganization. We have reviewed the most significant variations in the period for all the Parties Under Reorganization and questioned the main occurrences in the month under analysis. Furthermore, we have followed up the pending topics of the Preliminary Report. During our preliminary analysis, we also forwarded lists with doubts and supplementary information, which were, as far as possible, addressed by the members of the Management in order to meet our demands. Nevertheless, there is some pending information, the absence of which does not compromise the understanding of the evolution of the individual financial and accounting data of the Parties Under Reorganization in July 2016. Finally, the Administrators present below a spreadsheet listing the statements already filed in the records of the Court-Supervised Reorganization, in compliance with the Court requirements. Court-Supervised Reorganization - Oi September 15, 2016 PwC | Wald 63 Table of contents Executive Report Attachments Summary of Administrators' activities to date (cont.) Summary of Administrators’ Submissions 93.216/93.284 Presentation of Preliminary Report. Aug.26.2016 93.285/93.301 Statement on the request of the shareholder Société Mondiale Fundo de Investimento em Ações for convening an Extraordinary General Meeting to discuss the removal of 5 titular counsellors and 4 alternate counsellors, and the election of other members to replace those removed. Aug.26.2016 93.338/93.340 Statement on the motion filed by China Development Bank Corporation disputing the decision that granted the Court-Supervised Reorganization Aug.29.2016 Court-Supervised Reorganization - Oi September 15, 2016 PwC | Wald 64 Table of contents Executive Report Attachments Summary of Administrators' activities to date (cont.) Summary of Administrators’ Submissions 94.207/94.211 Statement on the following requirements: (i) removal of Mr. Eurico de Jesus Teles Neto, Oi Legal Officer, requested by the National Association for the Protection of Minority Shareholders (ANA); (ii) suspension of publication of the notice under the terms of article 52, Paragraph 1, of Act 11.101/05, on the allegation that the List of Creditors presented by the Parties Under Reorganization allegedly fails to meet the requirements listed in article 51, III, of the mentioned act, requested by Julio Cesar and other; and (iii) notification of the Parties Under Reorganization to present a new List of Creditors, containing the list of creditors of each entity of Oi Group, requested by Capricorn Capital LTD. and Syzygy Capital Management LTD. Sep.06.2016 Court-Supervised Reorganization - Oi September 15, 2016 PwC | Wald 65 Table of contents Executive Report Attachments Summary of Administrators' activities to date (cont.) Summary of Administrators’ Submissions 94.353/94.355 Statement requesting the specification by the Court of the procedure to be observed by the bondholders and trustee in the Court-Supervised Reorganization of Oi Group, as well as the publication of a notice clarifying the method of operation of each agent. Sep.09.2016 Statement on the petition on pages 94.427/94.433 presented by Capricorn Capital LTD. and Syzygy Capital Management LTD. Sep.14.2016 Court-Supervised Reorganization - Oi September 15, 2016 PwC | Wald 66 Table of contents Executive Report Attachments Attachments Attachments 1 Qualifications and emphasis of matter paragraphs in the DFs and ITR 68 2 Corporate Organization Charts - Parties Under Reorganization 69 3 Auxiliary Corporate Organization Charts - Parties Under Reorganization 70 Court-Supervised Reorganization - Oi September 15, 2016 PwC | Wald 67 Table of contents Executive Report Attachments Qualifications and emphasis paragraphs in the Reports on the Financial Statements (DFs) as of December 31, 2015, and Quarterly Information (ITR) published as of June 30, 2016 As of December 31, 2015 , the opinion of the external auditors (KPMG Auditores Independentes) on the Audit Examination of Oi Group contained a qualification with respect to the form of recognition of the surplus value and subsequent impairment on the merger of Telemar Participações S.A. (“Telemar”) , on September 1, 2015. Telemar assets included the surplus value which originated on the acquisition of Brasil Telecom Participações S.A. (“BrT”, currently Oi S.A.), which, as permitted by the Brazilian Securities Commission – CVM, was reversed from the Company’s books of account and restored at the consolidated level of Telemar, until its full amortization in 2025. Although there is no specific accounting standard on the merger of entities under common control either in the IFRS or Brazilian accounting principles, interpretations indicate that, on a merger, the maintenance or reversal of the surplus value would be an accounting practice option to be made by the Company. However, the position taken in the CVM Official Letter is for its maintenance in the consolidated financial statements of the shareholder Telemar. On the merger, the Company did not include the surplus value in the net assets. Therefore, on December 31, 2015, the balances of non-current assets and stockholders’ equity were understated by BRL1,233,299 thousand, referring to the net book value of the surplus amounting to BRL9,079,988 thousand, less an impairment loss of BRL7,211,353 thousand and tax effects of BRL635,336 thousand. The loss for the year ended on that date was understated by BRL4,993,072 thousand, referring to the non-recording of the amortization of the surplus value of BRL233,579 thousand and an impairment loss of BRL4,759,493 thousand, both net of tax effects. In the ITR of June 30, 2016 , the auditors updated the amounts referring to that same qualification as follows: the balances of non-current assets and stockholders’ equity are understated by BRL1,198,834 thousand, referring to the net book value of the surplus amounting to BRL9,027,768 thousand net of an impairment loss of BRL7,211,353 thousand and tax effects of BRL617,581 thousand. The loss for the quarter ended on that date is understated by BRL34,465 thousand, referring to the non-recording of the amortization of the surplus value, net of tax effects. According to the ITR, Oi S.A. Management presented a technical inquiry to CVM on the accounting policy adopted, which is still being analyzed by the regulating authority. The opinion also includes an emphasis paragraph related to the risk of operational continuity ("going-concern") , if the Company is unable to comply with the action plan defined by the Management to equate the financial obligations with the Company’s cash flow. Court-Supervised Reorganization - Oi September 15, 2016 PwC | Wald 68 Table of contents Executive Report Attachments Corporate Organization chart - Parties Under Reorganization Source: Information provided by Management Court-Supervised Reorganization - Oi September 15, 2016 PwC | Wald 69 Table of contents Executive Report Attachments Auxiliary Corporate Organization Charts - Parties Under Reorganization Source: Information provided by Management Court-Supervised Reorganization - Oi September 15, 2016 PwC | Wald 70 Table of contents Executive Report Attachments Auxiliary Corporate Organization Charts - Parties Under Reorganization Source: Information provided by Management Court-Supervised Reorganization - Oi September 15, 2016 PwC | Wald 71 Table of contents Executive Report Attachments Auxiliary Corporate Organization Charts - Parties Under Reorganization Source: Information provided by Management Court-Supervised Reorganization - Oi September 15, 2016 PwC | Wald 72 Table of contents Executive Report Attachments Glossary Term Definition/Meaning 1Txx First quarter of the relevant year (xx) AGO Annual General Meeting AH Horizontal analysis Administrators Court-Appointed Administrators AV Vertical analysis Bonds Debt bonds issued by the Parties Under Reorganization BRL Reais or BRL, Brazilian legal currency CAP Accounts payable CAPEX Capital Expenditures CDB Bank Deposit Certificate COFINS Social Security Financing Contribution Copart 4 / TC04 Copart 4 Participação S.A. Court-Supervised Reorganization - Oi September 15, 2016 PwC | Wald 73 Table of contents Executive Report Attachments Glossary Term Definition/Meaning Copart 5 / TC05 Copart 5 Participação S.A. CP Short term CSRF Social contributions withheld at source CVM Brazilian Securities Commission EILD Industrial Exploration of Dedicated Line Intercompany Signifies an operation or balance held between a legal entity of Oi Group included in the Court-Supervised Reorganization process and another entity of Oi Group not included in this process Intra-group Signifies an operation or balance held between two or more legal entities of Oi Group included in the Court-Supervised Reorganization process IOF Tax on Financial Operations IRCS Income Tax and Social Contribution IRRF Income Tax Withheld at the Source ITR Quarterly Information JEC Special Civil Court Court-Supervised Reorganization - Oi September 15, 2016 PwC | Wald 74 Table of contents Executive Report Attachments Glossary Term Definition/Meaning LP Long term Oi Coop Oi Brasil Holdings Coöperatief U.A. PEX Expansion Plan PIS Social Integration Program PRJ Court-Supervised Reorganization Plan PSR Network Service Provider PTAX Exchange rate determined by the Brazilian Central Bank PTIF Portugal Telecom Internacional Finance B.V. Parties Under Reorganization Refers collectively to the seven companies of Oi Group subject to the Court-Supervised Reorganization application Conecta Network Telecom network implementation and maintenance service provider, Oi Group subsidiary Region I States of Rio de Janeiro, Minas Gerais, Espírito Santo, Bahia, Sergipe, Alagoas, Pernambuco, Paraíba, Rio Grande do Norte, Ceará, Piauí, Maranhão, Pará, Amapá, Amazonas, and Roraima. Court-Supervised Reorganization - Oi September 15, 2016 PwC | Wald 75 Table of contents Executive Report Attachments Glossary Term Definition/Meaning Region II Federal District and the States of Rio Grande do Sul, Santa Catarina, Paraná, Mato Grosso do Sul, Mato Grosso, Goiás, Tocantins, Rondônia, and Acre Region III State of São Paulo Region IV National RJ Court-Supervised Reorganization RMA Monthly Activity Report RPA Preliminary Activity Report TNL / TMAR Telemar Norte Leste S.A. USD US dollar Wald Wald e Associados Advogados Court-Supervised Reorganization - Oi September 15, 2016 PwC | Wald 76 Rua do Russel, 804 7º Andar | Edifício Manchete – Glória Rio de Janeiro - RJ – Brazil CEP:22210-907 “PwC” refers to the network of member firms of PricewaterhouseCoopers International Limited (PwCIL) or, as the context requires, individual member firms of PwC network. Each member firm is a separate legal entity and does not act as agent of PwCIL or any other member firm. PwCIL does not provide any services to clients. PwCIL is not responsible or liable for the acts or omissions of any of its member firms nor can it control the exercise of their professional judgment or bind them in any way. No member firm is responsible or liable for the acts or omissions of any other member firm nor can it control the exercise of another member firm’s professional judgment or bind another member firm or PwCIL in any way. ©2016 PricewaterhouseCoopers Assessoria Empresarial Ltda. All rights reserved. In this document, “PwC” refers to PricewaterhouseCoopers Assessoria Empresarial Ltda., which is a member firm of PricewaterhouseCoopers International Limited network, each member firm being an entirely separate and independent legal entity. (DC3) Secreta - Altamente Confidencial
